EXHIBIT 10.1

 

Tenant: Marinus Pharmaceuticals, Inc.

Existing Premises: Three Radnor Corporate Center, Suite 304

Substitution Premises: 170 Radnor Chester Road, Suite 250

 

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (“Amendment”) made and entered into this 28th day
of December, 2015, by and between RADNOR PROPERTIES-SDC, L.P., a Delaware
limited partnership, (“Landlord”) and Marinus Pharmaceuticals, Inc., a Delaware
corporation (“Tenant”), and

 

WHEREAS, an affiliate of Landlord, Radnor Center Associates (“Existing
Landlord”) and Tenant entered into a Lease dated October 14, 2014 (“Existing
Lease”), pursuant to which Existing Landlord leases to Tenant certain premises
consisting of consisting of 3,881 rentable square feet of space commonly
referred to as Suite 304 ("Existing Premises") located at Three Radnor Corporate
Center, 100 Matsonford Road, Radnor, PA 19087 (“Existing Building”).
Collectively, the Existing Lease and this Amendment are referred to as the
“Lease”;

 

WHEREAS, Landlord and Tenant wish to amend the Existing Lease, to substitute the
Existing Premises under the Existing Lease for the Substitution Premises (as
hereinafter defined) in the building of Landlord located at 170 Radnor Chester
Road, Radnor, PA 19087, which building contains approximately 68,143 rentable
square feet (“Substitution Building”), upon the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of these presents and the agreement of each
other, Landlord and Tenant agree that the Existing Lease shall be and the same
is hereby amended as follows:

 

1. INCORPORATION OF RECITALS. The recitals set forth above, the Existing Lease
referred to therein and the exhibits attached hereto are hereby incorporated
herein by reference as if set forth in full in the body of this Amendment.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Existing Lease.

 

2. SUBSTITUTION OF EXISTING PREMISES. 

 

(a) Effective on the Substitution Premises Commencement Date (as hereinafter
defined), the Existing Lease is hereby amended to provide that Landlord hereby
demises and lets unto Tenant, and Tenant hereby leases and hires from Landlord,
that certain premises in the Substitution Building commonly known as Suite 250,
consisting of approximately 8,522 rentable square feet, as more particularly
described in Exhibit “A” attached hereto and made a part hereof (“Substitution
Premises”). For purposes herein, the “Substitution Premises Commencement Date”
shall occur on the date that is the earlier of: (i) when Tenant, with Landlord's
prior consent, assumes possession of the Substitution Premises for its Permitted
Uses; or (ii) when the Substitution Premises Leasehold Improvements have been
Substantially Completed (as defined in Exhibit “C”). The Substitution Premises
Commencement Date shall be confirmed by Landlord and Tenant by the execution of
a Confirmation of Lease Term (“COLT”) in the form attached hereto as Exhibit
"B". If Tenant fails to execute or object to the COLT within ten (10) business
days of its delivery, Landlord’s determination of such dates shall be deemed
accepted.

 

(b) It is the mutual intention of Landlord and Tenant that the Substitution
Premises shall be leased to and occupied by Tenant on and subject to all of the
terms, covenants and conditions of the Existing Lease except as otherwise
expressly provided to the contrary in this Amendment. To that end, Landlord and
Tenant hereby agree that from and after the Substitution Premises Commencement
Date, as such terms are defined in the Existing Lease the words “Premises” shall
mean the Substitution Premises, “Building” shall mean “Substitution Building,
“Project” shall mean the Radnor Financial Center (which Project also includes
the Substitution Building, the land and all other improvements located thereon),
and “Term” shall mean the Substitution Premises Term (as hereinafter defined),
unless the context otherwise requires. Tenant shall continue to pay all
Additional Rent with respect to the Substitution Premises in accordance with the
currently applicable terms of the Existing Lease, including without limitation,
payment of Tenant’s share of electric as set forth in Section 5 of the Existing
Lease and Operating Expenses as set forth in Section 4 of the Existing Lease,
except that from and after the Substitution Premises Commencement

1

 

--------------------------------------------------------------------------------

 



Date, (i) the “Tenant’s Share” as set forth in Section 4 of the Existing Lease,
shall, effective on the Substitution Premises Commencement Date, be “12.51%”
(which is derived by dividing the rentable square feet of the Substitution
Premises (8,522) by the rentable square feet of the Substitution Building
(68,143)), (ii) the “Base Year” set forth in Section 4(a) of the Existing Lease
shall be modified and shall be calendar year 2016, and (iii) each of Sections
4(a) and 4(c) of the Existing Lease is amended to replace “January 1, 2016” with
“January 1, 2017”.

 

(c) Tenant accepts the Substitution Premises in their “AS IS”, “WHERE IS”, “WITH
ALL FAULTS” condition, except that Landlord shall complete the improvements
pursuant to Exhibit C attached hereto.

 

(d) Effective at 11:59 p.m. on the date that is one calendar day prior to the
Substitution Premises Commencement Date (“Existing Premises Termination Date”),
the Lease as it pertains solely to the Existing Premises shall terminate and be
of no further force and effect.  Notwithstanding anything to the contrary
provided herein, Existing Landlord acknowledges and agrees that Tenant may
remain in the Existing Premises Lease for a period of up to 5 days after the
Existing Premises Termination Date for the sole purpose of moving from the
Existing Premises to the Substitution Premises, subject to all of the terms and
conditions of the Lease (including all insurance, waiver, indemnity, and
alteration provisions), except the obligation to pay Fixed Rent or Recognized
Expenses. Tenant shall surrender the Existing Premises in the condition required
under the Existing Lease and Tenant’s failure to do so shall give rise to all of
Landlord’s remedies available under the lease or at law or in equity. Nothing
herein shall release Tenant from any obligations that survive the termination or
expiration of the Existing Premises Term. From and after the Substitution
Premises Commencement Date, Tenant shall solely look to Landlord for the
performance of the obligations under the Lease and Existing Landlord shall have
no further obligations under the Lease. Furthermore, the parties acknowledge
that Existing Landlord shall have no liabilities with respect to any of the
Substitution Premises Leasehold Improvements, all of which have been assumed by
Landlord as of the execution of this Amendment by both Landlord and Tenant.    

 

3. TERM. The term of the Lease of the Substitution Premises shall commence on
the Substitution Premises Commencement Date and expire on the date that is 62
months thereafter (“Substitution Premises Term”).

 

4. FIXED RENT.

 

(a) Commencing on the Substitution Premises Commencement Date, the Fixed Rent
for the Term of the Lease for the Substitution Premises shall be as set forth
below and the Fixed Rent for the Existing Premises as set forth Section 3 of the
Existing Lease shall be struck in its entirety.

 

TIME PERIOD

FIXED RENT PER R.S.F.

ANNUALIZED FIXED RENT

MONTHLY INSTALLMENT

Substitution Premises Commencement Date – end of Abatement Period

$0.00

$0.00

$0.00

Fixed Rent Start Date – end of Rent Period 1

$36.00

$306,792.00

$25,566.00

Rent Period 2

$36.72

$312,927.84

$26,077.32

Rent Period 3

$37.45

$319,186.40

$26,598.87

Rent Period 4

$38.20

$325,570.12

$27,130.84

Rent Period 5

$38.97

$332,081.53

$27,673.46

Rent Period 6 – End of Term

$39.75

$338,723.16

$28,226.93

 

(b) "Abatement Period" means the period that begins on the Substitution Premises
Commencement Date and ends on the day immediately prior to the 2-month
anniversary of the Substitution Premises Commencement Date. During the Abatement
Period, Tenant shall pay to Landlord all utilities as set forth in Section 5 of
the Existing Lease.

 

(c) "Fixed Rent Start Date" means the day immediately following the end of the
Abatement Period. If the Fixed Rent Start Date is not the first day of a
calendar month, then the Fixed Rent due for the partial month commencing on the
Fixed Rent Start Date shall be prorated based on the number of days in such
month.



2

 

--------------------------------------------------------------------------------

 



 

(d) "Rent Period" means, with respect to the first Rent Period, the period that
begins on the Substitution Premises Commencement Date and ends on the last day
of the calendar month preceding the month in which the first anniversary of the
Substitution Premises Commencement Date occurs; thereafter each succeeding Rent
Period shall commence on the day following the end of the preceding Rent Period,
and shall extend for 12 consecutive months.

 

(e) Notwithstanding anything in the Existing Lease to the contrary, for the
Substitution Premises commencing on the Substitution Premises Commencement Date,
Tenant covenants and agrees to pay to Landlord during the Term, without notice,
demand, setoff, deduction, or counterclaim (except as otherwise expressly set
forth in the Lease), Fixed Rent in the amounts set forth above in accordance
with the terms Section 3 of the Existing Lease and to pay all other amounts due
under the Lease. The Monthly Installment of Fixed Rent, the monthly amount of
Estimated Operating Expenses as set forth in Section 4 of the  Existing Lease,
and any estimated amount of utilities as set forth in Section 5 of the Existing
Lease, shall be payable to Landlord in advance on or before the first day of
each month of the Term. All Rent payments shall be made by electronic funds
transfer as follows (or as otherwise directed in writing by Landlord to Tenant
from time to time): (i) ACH debit of funds, provided Tenant shall first complete
Landlord’s then-current forms authorizing Landlord to automatically debit
Tenant’s bank account; or (ii) ACH credit of immediately available funds to an
account designated by Landlord. “ACH” means Automated Clearing House network or
similar system designated by Landlord. All Rent payments shall include the
Building number and the Lease number, which numbers will be provided to Tenant
in the COLT.  

 

(f) The first sentence of Section 3(b) of the Existing Lease shall not apply
with respect to Fixed Rent for the Substitution Premises and the Substitution
Security Deposit to be paid for the Substitution Premises.

 

5. SECURITY DEPOSIT. Tenant shall pay to Landlord, a Security Deposit in the
amount of $25,566.00 (the “Substitution Security Deposit”). Tenant must deliver
to Landlord, together with its execution and delivery of this Amendment, a check
payable to Landlord in an amount equal to the difference between the Security
Deposit currently held by Existing Landlord and the Substitution Security
Deposit amount, which difference is $14,893.25. Existing Landlord shall deliver
to Landlord the balance of the current Security Deposit under the Existing Lease
to be applied, dollar for dollar, toward the Substitution Security Deposit
required hereunder. Landlord and Tenant hereby agree that from and after the
Substitution Premises Commencement Date, as such term is defined in Section 3(c)
of the Existing Lease, “Security Deposit” shall mean the Substitution Security
Deposit.

 

6. NOTICE ADDRESSES.  Wherever in the Lease it is required or permitted that
notice or demand be given or served by either party to the Lease to or on the
other party, such notice or demand shall be duly given or served if in writing
and either: (i) personally served; (ii) delivered by pre-paid nationally
recognized overnight courier service (e.g., Federal Express) with evidence of
receipt required for delivery; (iii) forwarded by registered or certified mail,
return receipt requested, postage prepaid; or (iv) emailed with evidence of
receipt and delivery of a copy of the notice by first class mail; in all such
cases addressed to the parties at the addresses set forth below. Each such
notice shall be deemed to have been given to or served upon the party to which
addressed on the date the same is delivered or delivery is refused. Each party
shall have the right to change its address for notices (provided such new
address is in the continental United States) by a writing sent to the other
party in accordance with this Section, and each party shall, if requested,
within ten (10) days confirm to the other its notice address. Notices from
Landlord may be given by either an agent or attorney acting on behalf of
Landlord. Notwithstanding the foregoing, any notice from Landlord to Tenant
regarding ordinary business operations (e.g., exercise of a right of access to
the Premises, invoices, notice of maintenance activities or Landlord access, a
change in billing or notice address, estimated Operating Expenses,
reconciliation of Operating Expenses, rules and regulations, etc.) may be given
by written notice left at the Premises or delivered by regular mail, facsimile,
or electronic means (such as email) to any person at the Premises whom Landlord
reasonably believes is authorized to receive such notice on behalf of Tenant
without copies as specified herein.

 



3

 

--------------------------------------------------------------------------------

 



If to Tenant:

Before the Substitution Premises Commencement Date:

Marinus Pharmaceuticals, Inc.

Three Radnor Corporate Center, Suite 304

100 Matsonford Road

Radnor, PA 19087

Attn: Edward F. Smith, CFO

 

After the Substitution Premises Commencement Date:

Marinus Pharmaceuticals, Inc.

170 Radnor Chester Road, Suite 250

Radnor, PA 19087

Attn: Edward F. Smith, CFO

 

with a copy to:

Duane Morris LLP

30 South 17th Street

Philadelphia, PA  19103

Attn:  Kathleen M. Shay, Esq.

 

 

and to Landlord:

Brandywine Operating Partnership, L.P.

555 East Lancaster Ave., Suite 100

Radnor, PA 19087

Attn: Jeff DeVuono



 

 

7. TENANT REPRESENTATIONS. Tenant hereby confirms that, as of the date of this
Amendment, (i) the Existing Lease is in full force and effect and Tenant is in
possession of the Existing Premises; (ii) to Tenant’s knowledge, Landlord has
performed all outstanding improvement obligations under the Existing Lease; and
(iii) to Tenant’s knowledge, there are no defaults by Landlord under the
Existing Lease.

 

8. No Options/Rights.  Any and all options of Tenant to extend or reduce the
Term or expand or reduce the size of the Premises, including without limitation
rights of first refusal, offer, and negotiation, are hereby deleted in their
entireties and are of no further force and effect.

 

9. LANDLORD’S RIGHT TO MAKE REPAIRS.  In the event of an emergency, such as a
burst waterline or act of God, Landlord shall have the right to make repairs for
which Tenant is responsible under the Lease (at Tenant's cost) without giving
Tenant prior notice, but in such case Landlord shall provide notice to Tenant as
soon as practicable thereafter, and Landlord shall take commercially reasonable
steps to minimize the costs incurred.

 

10. RELOCATION.  The first sentence of Section 25 of the Current Lease is hereby
deleted in its entirety and replaced by the following sentences:

 

Landlord, at its sole expense, on at least 60 days’ prior written notice to
Tenant, may require Tenant to move from the Premises to another suite in the
Building or in the Project provided such other suite is substantially comparable
in size and décor, with a view comparable to the view from the Premises, and
with a similar windowline.  Landlord shall not exercise its rights pursuant to
this Section 25 more than once during the Term.  If such relocation suite is
unacceptable to Tenant,  in Tenant’s reasonable opinion,  Tenant shall have the
right to terminate the Lease by written notice to Landlord not more than 10 days
after Tenant’s receipt of Landlord’s relocation notice and, in such event, the
Lease shall terminate on the date that is 90 days after Landlord’s receipt of
Tenant’s termination notice,  unless Landlord revokes its relocation notice
within 10 days from receipt of Tenant’s termination notice.

 

11. BROKERAGE COMMISSION Landlord and Tenant mutually represent and warrant to
each

4

 

--------------------------------------------------------------------------------

 



other that they have not dealt, and will not deal, with any real estate broker
or sales representative in connection with this proposed transaction. Each party
agrees to indemnify, defend and hold harmless the other and their directors,
officers and employees from and against all threatened or asserted claims,
liabilities, costs and damages (including reasonable attorney’s fees and
disbursements) which may occur as a result of a breach of this representation.

 

12. EFFECT OF AMENDMENT; RATIFICATION.  Landlord and Tenant hereby acknowledge
and agree that, except as provided in this Amendment, the Existing Lease has not
been modified, amended, canceled, terminated, released, superseded or otherwise
rendered of no force or effect. The Existing Lease is hereby ratified and
confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term and power contained in and under the Existing Lease
shall continue in full force and effect, affected by this Amendment only to the
extent of the amendments and modifications set forth above. In the event of any
conflict between the terms and conditions of this Amendment and those of the
Existing Lease, the terms and conditions of this Amendment shall control. To the
extent permitted by applicable law, Landlord and Tenant hereby waive trial by
jury in any action, proceeding or counterclaim brought by either against the
other on any matter arising out of or in any way connected with the Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto. Tenant specifically acknowledges and agrees that
the last 4 paragraphs of Section 18 of the Existing Lease concerning Confession
of Judgment are hereby deleted and replaced by the following:

 

In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

 

WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

 

In any action to confess judgment in ejectment, Landlord shall first cause to be
filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

 

________ (TENANT’S INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES
THAT TENANT HAS VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE
PROCESS RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE
FOREGOING PARAGRAPHS REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER
SPECIFICALLY AGREES THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE
REMEDIES INCLUDING OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION.
FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND
LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS IN THE EVENT
THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.

 

TENANT:

Marinus Pharmaceuticals, Inc.

 



5

 

--------------------------------------------------------------------------------

 



By:

Name:

Title:

Date:

 

 

COMMONWEALTH OF PENNSYLVANIA§

§

COUNTY OF ____________________§

 

This document was acknowledged before me on
______________________________________, 20____ by
____________________________________________, _____________________________ of
____________________ on behalf of said ____________________.

 

______________________________________________

Notary Public in and for the Commonwealth of Pennsylvania

[SEAL]

My commission expires: ______________________________



Notary’s Printed Name: _______________________________

 

 

13. COUNTERPARTS; ELECTRONIC TRANSMITTAL. This Amendment may be executed in any
number of counterparts, each of which when taken together shall be deemed to be
one and the same instrument. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary, the exchange of copies
of this Amendment and signature pages by electronic transmission shall
constitute effective execution and delivery of this Amendment for all purposes,
and signatures of the parties hereto transmitted electronically shall be deemed
to be their original signature for all purposes.

 

14. ASSIGNMENT AND ASSUMPTION OF LEASE. Existing Landlord hereby assigns all of
its right, title, and interest in and to the Existing Lease to Landlord from and
after the Substitution Premises Commencement Date, and Existing Landlord agrees
and covenants to indemnify Landlord from and against any and all liabilities,
costs, and obligations that result from Existing Landlord's breach of any of the
terms, conditions, or obligations under the Lease prior to the Substitution
Premises Commencement Date. Landlord hereby assumes and agrees to perform all of
the covenants, conditions, and obligations of Existing Landlord set forth in the
Lease from and after the Substitution Premises Commencement Date, and to
indemnify Existing Landlord from and against any and all liabilities, costs, and
obligations that result from Landlord's breach of any of the terms, conditions,
or obligations under the Lease from and after the Substitution Premises
Commencement Date.

 

 

 

[Signatures on next page.]



6

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.

 

 

 

 

 

LANDLORD:

TENANT:

Radnor Properties-SDC, L.P.

Marinus Pharmaceuticals, Inc.

 

 

 

 

 

 

By: /s/ Kathy Sweeney-Pogwist

By: /s/ Edward Smith

Name: Kathy Sweeney-Pogwist

Name: Edward Smith

Title: Senior Vice President of Leasing

Title: Chief Financial Officer

Date: December 28, 2015

Date: December 8, 2015

 

 

JOINDER:

 

Existing Landlord joins this Amendment solely to: (i) acknowledge and agree that
effective on the Existing Premises Termination Date, the Lease shall terminate
as it pertains solely to the Existing Premises, (ii) acknowledge and agree that
Tenant may access the Existing Premises for a period of five (5) business days
after the Existing Premises Termination Date pursuant to Section 2(d) of this
Amendment, (iii) agree to deliver the balance of the Security Deposit under the
Existing Lease to Landlord pursuant to Section 5 of this Amendment, and (iii)
agree to Section 14 of this Amendment.  

 

Acknowledged and agreed by Existing Landlord:

 

Radnor Center Associates

 

By:  /s/ Kathy Sweeney-Pogwist

Name: Kathy Sweeney-Pogwist

Title: Senior Vice President of Leasing



7

 

--------------------------------------------------------------------------------

 



EXHIBIT “A”

 

SUBSTITUTION PREMISES

 



8

 

--------------------------------------------------------------------------------

 



EXHIBIT “B”

FORM OF COLT

COLT 031913 [mrns20151228ex10174e69b001.jpg]



9

 

--------------------------------------------------------------------------------

 



EXHIBIT “C”

SUBSTITUTION PREMISES

LEASEHOLD IMPROVEMENTS

 

 

1. Certain Definitions.

 

(a) “Architect” means the architect or space planner, if any, engaged by
Landlord to prepare and/or review the Plans.

 

(b) “Building Standard” means the quality and quantity of materials, finishes,
ways and means, and workmanship specified from time-to-time by Landlord as being
standard for leasehold improvements at the Building or for other areas at the
Building, as applicable.

 

(c) “CD’s” means construction drawings and specifications for the Substitution
Premises Leasehold Improvements. The CD’s may include construction working
drawings, mechanical, electrical, plumbing, and other technical specifications,
and the finishing details, including wall finishes and colors, and technical and
mechanical equipment installation, if any, detailing installation of the
Substitution Premises Leasehold Improvements, and shall be based on the Initial
Plans.

 

(d) “Construction Costs” means all costs in the permitting, demolition,
construction, acquisition, and installation of the Substitution Premises
Leasehold Improvements, including, without limitation, contractor fees,
overhead, and profit, and the cost of all labor and materials supplied by
Landlord’s general contractor(s), suppliers, independent contractors, and
subcontractors arising in connection with the Substitution Premises Leasehold
Improvements.

 

(e) “Construction Information” means information that is required by the
Architect to enable the Architect to prepare and deliver to Landlord the Plans,
including, without limitation, Tenant’s finish selections, mechanical loads,
electrical loads and locations, furniture plans, and special lighting and use
requirements, if any.

 

(f) “Contractor” means the firm from time to time selected by Landlord to
construct, install, or alter the Substitution Premises Leasehold Improvements.

 

(g) “Improvement Costs” means the sum of: (i) the Planning Costs, and (ii) the
Construction Costs.

 

(h) “Initial Plans” means the space plan and any scope of work attached hereto
as Exhibit C-1.

 

(i) “Plans” means the plans shown or described on Exhibit C-1 attached hereto
and the scope of work therein; provided, however, if construction drawings for
the Substitution Premises Leasehold Improvements are required under applicable
Laws, then the “Plans” means the CD’s.

 

(j) “Planning Costs” means all costs related to the design of the Substitution
Premises Leasehold Improvements including, without limitation, the professional
fees of any engineers, consultants, architects, and/or space planners engaged by
Landlord and other professionals preparing and/or reviewing the Plans.

 

(k) “Punch List” means the list of items of Substitution Premises Leasehold
Improvements, if any, that require correction, repair, or replacement, do not
materially affect Tenant’s ability to use the Substitution Premises for the
Permitted Use, and are listed in a writing prepared in accordance with Section 7
below.

 

(l) “Substantial Completion” or “Substantially Completed”  means the later of
the date on which: (i) the Substitution Premises Leasehold Improvements have
been completed except for Punch List work; and (ii) Landlord has obtained a
final inspection approval, or temporary or permanent certificate of occupancy
from the applicable local governing authority (provided that if Landlord
procures a temporary certificate of occupancy, Landlord shall thereafter procure
a permanent certificate of occupancy), if required by law. If issuance of such
approval or certificate is conditioned upon Tenant’s installation of its
equipment, racking, cabling, or furniture, or completion of any other work or
activity in the Substitution Premises for which Tenant is responsible, and the
governmental authority will not

10

 

--------------------------------------------------------------------------------

 



issue the approval or certificate, or schedule an inspection of the Substitution
Premises Leasehold Improvements due to Tenant’s failure to complete any work,
installation, or activity (including the installation of the Tenant’s
Equipment), then the Substitution Premises Leasehold Improvements shall be
deemed Substantially Completed without Landlord having obtained the approval or
temporary or permanent certificate of occupancy and correspondingly, the
Commencement Date shall be established.

 

(m) “Substitution Premises Leasehold Improvements”  means the improvements,
alterations, and other physical additions to be made or provided to,
constructed, delivered, or installed at, or otherwise acquired for, the
Substitution Premises in accordance with the Plans. Any provision of this
Exhibit to the contrary notwithstanding, the Substitution Premises Leasehold
Improvements shall not include Tenant’s Equipment.

 

(n) “Tenant Delay”  means that, in whole or in part, Substantial Completion is
delayed, or Landlord is delayed in obtaining any permit(s) or certificate(s)
that Landlord is required to obtain under the Lease or this Exhibit, as a result
of any of the following: (i) Tenant fails to fully and timely comply with the
terms of this Exhibit, including without limitation Tenant’s failure to comply
with any of the deadlines specified in this Exhibit; (ii) Tenant changes the
Plans, including any Change Orders (as defined in Section 2), notwithstanding
Landlord’s approval of such changes; (iii) Tenant changes the Construction
Information; (iv) Tenant requests non-Building Standard improvements, materials,
finishes, or installations; (v) delays caused by any governmental or
quasi-governmental authorities arising from the Substitution Premises Leasehold
Improvements being designed to include items or improvements not typically found
in office space of other comparable buildings in the market in which the
Building is located; (f) Tenant or its contractors interfere with the work of
Landlord or Contractor including, without limitation, during any
pre-commencement entry period or in connection with Tenant’s installation of
Tenant’s Equipment; or (vi) any other Tenant-caused delay.

 

(o) “Tenant’s Equipment”  means any telephone, telephone switching, telephone,
data, and security cabling and systems, furniture, computers, servers, Tenant’s
trade fixtures, and other personal property installed (or to be installed) by or
on behalf of Tenant in the Substitution Premises.

 

(p) “Tenant’s Expenditure Authorization” means an authorization by Tenant to
Landlord to expend funds on behalf of Tenant for the Substitution Premises
Leasehold Improvements.

 

(q) “Tenant’s Representative”  means Edward F. Smith, whose email address is
esmith@marinuspharma.com. All correspondence and information to be delivered to
Tenant with respect to this Exhibit shall be delivered to Tenant’s
Representative.

 

2. Process; Tenant’s Representative; Change Orders.  

 

(a) Process. Landlord will, at its sole cost and expense and using
Building-standard materials and finishes, complete the Substitution Premises
Leasehold Improvements as shown on the Plans.  Notwithstanding the forgoing,
Tenant, at its sole cost, shall pay all costs associated with purchasing and
installing full glass lites in the entry and office doors. If any material
revision to the Substitution Premises Leasehold Improvements is deemed necessary
by Landlord in its reasonable discretion, such revision will be submitted to
Tenant for approval, which approval may not be unreasonably withheld,
conditioned, or delayed.

 

(b) Tenant’s Representative.  Tenant’s Representative shall have authority to
grant any consents or approvals by Tenant under this Exhibit, and for
authorizing and executing any and all change orders or other documents in
connection with this Exhibit, and Landlord shall have the right to rely
thereon. Tenant hereby ratifies all actions and decisions with regard to the
Substitution Premises Leasehold Improvements that Tenant’s Representative may
have taken or made prior to the execution of the Amendment. Landlord shall not
be obligated to respond to or act upon any plan, drawing, change order,
approval, or other matter relating to the Substitution Premises Leasehold
Improvements until it has been executed by Tenant’s Representative or a senior
officer of Tenant.

 

(c) Change Orders. Tenant shall have the right to make changes to the Plans
provided: (i) such changes are approved in writing by Landlord (“Approved
Changes”); and (ii) Tenant reimburses Landlord for the net costs to Landlord
(including any delays) arising from Tenant’s change(s) to the Plans (the
“Additional Costs”). Landlord shall have the right to issue a Tenant’s
Expenditure Authorization for Additional Costs. Tenant shall reimburse Landlord

11

 

--------------------------------------------------------------------------------

 



for the Additional Costs within 10 business days after Tenant’s receipt of an
invoice from Landlord for the Additional Costs.

 

3. Completion of Substitution Premises Leasehold Improvements.

 

(a) Allocation. Except to the extent that the Plans, the Approved Changes,
and/or this Exhibit provide that Tenant shall complete a portion of the
Substitution Premises Leasehold Improvements, Landlord shall, at Landlord’s cost
and expense, cause the Substitution Premises Leasehold Improvements to be made,
constructed, or installed in a good and workmanlike manner substantially in
accordance with the Plans and Approved Changes.

 

(b) Building Standards. Except as expressly set forth otherwise in the Plans
and/or the Approved Changes, Landlord shall cause the Substitution Premises
Leasehold Improvements to be constructed or installed to Building Standards;
provided, however, Landlord shall have the right to substitute comparable
non-Building Standard materials, fixtures, finishes, and items to the extent
Building Standard items are not readily available.

 

4. Central Systems.  Neither Tenant nor any of its agents or contractors shall
alter, modify, or in any manner disturb any of the Building systems or
components within the Building core servicing the tenants of the Building or
Building operations generally (such as base building plumbing, electrical,
heating, ventilation and air conditioning, fire protection and fire alert
systems, elevators, structural systems, building maintenance systems, or
anything located within the core of the Building or central to the operation of
the Building).

 

5. Tenant’s Equipment. Tenant shall be solely responsible for the procuring,
ordering, delivery, and installation of Tenant’s Equipment in compliance with
all Laws. Tenant shall coordinate the installation of Tenant’s Equipment
(including cabling) at the Substitution Premises with Contractor’s completion of
the Substitution Premises Leasehold Improvements.

 

6. Cooperation.  Tenant and Tenant’s Representative shall cooperate with
Landlord, Architect, and the Contractor to promote the efficient and expeditious
completion of the Substitution Premises Leasehold Improvements.

 

7. Punch List. Prior to Substantial Completion, Landlord or the Architect shall
prepare a preliminary Punch List in writing for Landlord’s and Tenant’s review.
Landlord shall schedule a walkthrough of the Substitution Premises with Tenant’s
Representative to occur on Substantial Completion, from which Landlord shall
generate a final Punch List. Landlord shall diligently pursue completion of any
Punch List work, and make commercially reasonable efforts to complete all Punch
List work within 30 days after Substantial Completion. Landlord shall obtain
from Contractor a commercially customary one-year warranty for the Substitution
Premises Leasehold Improvements, and Landlord shall make claim under such
warranties on behalf of Tenant, to the extent necessary. The taking of
possession of the Substitution Premises by Tenant shall constitute an
acknowledgment by Tenant that the Substitution Premises are in good condition
and that all work and materials provided by Landlord are satisfactory except as
to any latent defects discovered within the first 12 months of the Term and
items contained in the Punch List.

 

8. Tenant Delay. In the event of Tenant Delay, Substantial Completion shall be
deemed to be the date Substantial Completion would have occurred but for Tenant
Delays. Landlord shall have no obligation to expend any funds, employ any
additional labor, contract for overtime work, or otherwise take any action to
compensate for any Tenant Delay.

 

9. Early Access. Subject to the terms herein and Tenant’s compliance with all
applicable Laws, Tenant shall have reasonable access to the Substitution
Premises (“Early Access”) during: (i) completion of the Substitution Premises
Leasehold Improvements to coordinate installation of Tenant’s cabling and
wiring; and (ii) the 2-week period prior to Substantial Completion to coordinate
installation of Tenant’s Equipment; provided in any such case Tenant’s Early
Access does not interfere with, or delay completion of the Substitution Premises
Leasehold Improvements, and Tenant first provides Landlord with a certificate of
insurance as required under the Lease. Tenant shall be fully responsible for all
costs related to Early Access. All insurance, waiver, indemnity, and alteration
provisions of the Lease shall be in full force and effect during Early Access.
Tenant shall ensure that its phone/data, security, and other vendors comply with
all applicable Laws and pull their permits and perform their work in conjunction
with the Substitution Premises Leasehold Improvements so as not to delay
completion of the Substitution Premises Leasehold Improvements and any and all
inspections therefor. Tenant and its contractors shall coordinate all activities
with Landlord in advance and in

12

 

--------------------------------------------------------------------------------

 



writing, and shall comply with Landlord’s instructions and directions so that
Tenant’s early entry does not interfere with or delay any work to be performed
by Landlord. Any delay resulting from Early Access, including without limitation
due to a Tenant vendor’s work delaying Landlord’s ability to obtain its permits,
shall be deemed a Tenant Delay.

 

10. Costs. If Tenant fails to make any payment when due under this Exhibit, such
failure shall be deemed a failure to make a Rent payment under the Lease.



 

EXHIBIT C-1

SPACE PLAN (NOT TO SCALE)

 





13

 

--------------------------------------------------------------------------------

 

 

Tenant: Marinus Pharmaceuticals, Inc.

Premises: Suite 304, Three Radnor Corporate Center

 

LEASE

THIS LEASE ("Lease") is entered into as of the 14 day of October, 2014, between
RADNOR CENTER ASSOCIATES, a Pennsylvania limited partnership ("Landlord"), and
MARINUS PHARMACEUTICALS, INC., a Delaware corporation ("Tenant").

In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:

1. PREMISES. Landlord leases to Tenant and Tenant leases from Landlord Suite No.
304, which the parties stipulate and agree is 3,881 rentable square feet shown
on the space plan attached hereto as Exhibit “A” (“Premises”), located at Three
Radnor Corporate Center, 100 Matsonford Road, Radnor, Pennsylvania 19087
(“Building”), which is a part of the project located at Radnor Corporate Center
(“Project”). Following the execution of this Lease and prior to the Commencement
Date (hereinafter defined), Landlord shall complete the following, at Landlord’s
expense: (i) paint the interior walls of the Premises that currently are painted
with Building-standard paint; (ii) steam clean existing carpets of the Premises
and (iii) remove existing logos on the glass interior sidelights (collectively,
“Improvements”). Tenant shall be solely responsible for installation of its
data/telecommunication systems and wiring at the Premises. Subject to Landlord’s
reasonable approval, Tenant may use the vendor of its choice for such
installation. Tenant shall contact the municipality in which the Building is
located for specific installation requirements and shall comply with all local
rules and regulations and shall obtain and pay for any and all required permits
in connection therewith.

2. TERM. Subject to completion of the Improvements, Tenant agrees to accept the
Premises in “AS-IS” “WHERE-IS” condition, without representation or
warranty. The term (“Term”) of the Lease shall be for a period of sixty-six
months, commencing on November 1, 2014 (“Commencement Date”) and expiring on
April 30, 2020. Tenant and its authorized agents, employees and contractors
shall have the right, at Tenant’s own risk, expense and responsibility, at all
reasonable times commencing two (2) weeks prior to the Commencement Date to
enter the Premises for the purpose of taking measurements and installing its
furnishings, fixtures and equipment (including data/telecommunication systems
and wiring), provided that Tenant acknowledges that all provisions of the Lease
shall then be in full force and effect (except the obligation to pay Fixed Rent
and Additional Rent).

3. FIXED RENT; SECURITY DEPOSIT.

(a) Commencing on Commencement Date and on the first (1st) day of each month
thereafter, during the Term, Tenant shall pay to Landlord without notice or
demand, and without set-off, deduction or counterclaim (except as otherwise
expressly set forth in this Lease) the monthly installment of annual Fixed Rent
as set forth below and any monthly payments of Additional Rent (as applicable),
by (i) check payable to Landlord, sent to Brandywine Operating Partnership, LP,
P.O. Box 11951, Newark, NJ 07101-4951; (ii) electronic fund transfer through the
Automated Clearing House network or similar system designated by Landlord, to
the extent available (“ACH”) or (iii) wire transfer of immediately available
funds. If the Commencement Date is not the first day of the month, the first
monthly payment of Fixed Rent shall be prorated for any partial month of
occupancy. “Rent” shall be defined as Fixed Rent and any other sum owed by
Tenant to Landlord. All payments of Rent must include the following information:
Building Number 593 and Lease Number _____. These numbers shall be provided to
Tenant in the COLT.

TIME PERIOD

RENT PER R.S.F.

ANNUALIZED FIXED RENT

MONTHLY INSTALLMENTS

11/1/14-4/30/15

(“Abatement Period”)

$0.00

$0.00

$0.00

5/1/15-4/30/16

$33.00

$128,672.75

$10,672.75

5/1/16-4/30/17

$33.66

$130,634.46

$10,886.21

2

 

--------------------------------------------------------------------------------

 

 

5/1/17-4/30/18

$34.33

$133,234.73

$11,102.89

5/1/18-4/30/19

$35.02

$135,912.62

$11,326.05

5/1/19-4/30/20

$35.72

$138,629.32

$11,552.44

 

(a) Tenant shall pay to Landlord the first full month's installment of
unabated Fixed Rent and the Security Deposit contemporaneously with Tenant’s
execution and delivery of this Lease to Landlord. If any amount due from Tenant
is not paid to Landlord when due, Tenant shall also pay as Additional Rent a
late fee of five percent (5%) of the total payment then due. The late fee shall
accrue on the initial date of a payment’s due date, irrespective of any grace
period granted hereunder; provided however, Landlord shall forgive such late fee
due from Tenant up to twice per calendar year if the Tenant makes the required
payment within three (3) days. The late fee shall accrue on the initial date of
a payment’s due date, irrespective of any grace period granted hereunder. Tenant
shall pay to Landlord all sales, use, transaction privilege, gross receipts, or
other excise tax that may at any time be levied or imposed upon, or measured by,
any amount payable by Tenant under this Lease.

(b) Tenant shall be required to pay a security deposit of $10,672.75 under this
Lease ("Security Deposit"), as security for the prompt and complete performance
by Tenant of every provision of this Lease. No interest shall be paid to Tenant
on the Security Deposit. If Tenant fails to perform any of its obligations
hereunder beyond the expiration of applicable notice and/or grace periods,
Landlord may use, apply or retain the whole or any part of the Security Deposit
for the payment of (i) any rent or other sums of money which Tenant may not have
paid when due, (ii) any sum expended by Landlord in accordance with the
provisions of this Lease, and/or (iii) any sum which Landlord may expend or be
required to expend by reason of Tenant's default. The use of the Security
Deposit by Landlord shall not prevent Landlord from exercising any other remedy
provided by this Lease or by law and shall not operate as either liquidated
damages or as a limitation on any recovery to which Landlord may otherwise be
entitled. If any portion of the Security Deposit is used, applied or retained by
Landlord, Tenant agrees, within five (5) business days after the written demand
therefor is made by Landlord, to deposit cash with the Landlord in an amount
sufficient to restore the Security Deposit to its original amount. Provided
Tenant shall have fully complied with all of the provisions of this Lease,
including payment of its Rent obligations, the Security Deposit, or any balance
thereof, shall be returned to Tenant within thirty (30) days after the later of
expiration of the Term, Tenant’s surrender of the Premises, payment of all Rent
due hereunder, and satisfaction of the conditions set forth herein. Upon the
return of the Security Deposit to the original Tenant hereunder, or the
remaining balance thereof, Landlord shall be completely relieved of liability
with respect to the Security Deposit. In the event of a transfer of the
Building, Landlord shall have the right to transfer the Security Deposit and
Landlord shall thereupon be released by Tenant from all liability for the return
of such Security Deposit. Upon the assumption of such Security Deposit by the
transferee, Tenant agrees to look solely to the new landlord for the return of
said Security Deposit.

4. ADDITIONAL RENT. 

(a) Commencing on January 1, 2016 with respect to Operating Expenses, Taxes and
Janitorial Costs (all as such are defined below), and in each calendar year
thereafter during the Term (as the same may be extended), Tenant shall pay in
advance on a monthly basis to Landlord Tenant’s Share (as hereinafter defined)
of Operating Expenses, Taxes and Janitorial Costs in excess of the Operating
Expenses, Taxes and Janitorial Costs in calendar year 2015 (“Base Year”),
without deduction, counterclaim or set off (except as otherwise expressly set
forth in this Lease).

(b) Certain Definitions.  

(i) “Tenant’s Share” shall be 3.26%, which is derived by dividing the rentable
square feet of the Premises (3,881) by the rentable square feet of the Building
(119,087) expressed as a percentage, which Tenant’s Share may increase or
decrease as the Building or Premises size increases or decreases.

(ii) “Operating Expenses” are defined as all reasonable operating costs and
expenses related to the maintenance, operation and repair of the Project
incurred by Landlord, including but not limited to management fee not to exceed
five percent (5%) of Rent; amortization of capital expenditures and capital
repairs and

3

 

--------------------------------------------------------------------------------

 

 

replacements (“Capital Items”), provided such Capital Items (x) are necessitated
by a change in law or regulation occurring after the date of this Lease; (y) are
reasonably intended to have cost-saving benefits over the Term of the Lease; or
(z) are reasonably prudent measures to improve the safe operation of the
Property (collectively, “Permitted Capital Expenditures”); all costs associated
with the removal of snow and ice from the Project; and insurance premiums and
deductibles payable by Landlord for insurance with respect to the Project.
Notwithstanding the foregoing, the term “Operating Expenses” shall not include
any of the following: (A) Repairs or other work occasioned by fire, windstorm or
other casualty or by the exercise of the right of eminent domain to the extent
of insurance proceeds or condemnation awards received therefor; (B) Leasing
commissions, accountants’, consultants’, auditors’ or attorneys’ fees, costs and
disbursements and other expenses incurred in connection with negotiations or
disputes with other tenants or prospective tenants or other occupants, or
associated with the enforcement of any other leases or the defense of Landlord’s
title to or interest in the real property or any part thereof; (C) Costs
incurred by Landlord in connection with construction of the Building and related
facilities, the correction of latent defects in construction of the Building or
the discharge of Landlord’s Work; (D) Costs (including permit, licenses and
inspection fees) incurred in renovating or otherwise improving or decorating,
painting, or redecorating the Building or space for other tenants or other
occupants or vacant space; (E) Depreciation and amortization; (F) Costs incurred
due to a breach by Landlord or any other tenant of the terms and conditions of
any lease; (G) Overhead and profit increment paid to subsidiaries or affiliates
of Landlord for management or other services on or to the Building or for
supplies, utilities or other materials, to the extent that the costs of such
services, supplies, utilities or materials exceed the reasonable costs that
would have been paid had the services, supplies or materials been provided by
unaffiliated parties on a reasonable basis without taking into effect volume
discounts or rebates offered to Landlord as a portfolio purchaser; (H) Interest
on debt or amortization payments on any mortgage or deeds of trust or any other
borrowings and any ground rent; (I) Ground rents or rentals payable by Landlord
pursuant to any over-lease or any compensation paid to clerks, attendants or
other persons in commercial concessions operated by Landlord; (J) Costs incurred
in managing or operating any “pay for” parking facilities within the Project;
(K) Expenses resulting from the gross negligence or willful misconduct of
Landlord; (L) Any fines or fees for Landlord’s failure to comply with
governmental, quasi-governmental, or regulatory agencies’ rules and regulations,
or any costs or expenses incurred by Landlord due to violation by Landlord, or
Landlord’s agents, contractors or employees, of either the payment terms and
conditions of any lease or, service contract or other agreement covering space
in the Building or Landlord’s obligations as owner of the Building; (M) Legal,
accounting and other expenses related to Landlord’s financing, re-financing,
mortgaging or selling the Building or the Project; (N) Taxes or income taxes of
Landlord; (O) Costs for sculpture, decorations, painting or other objects of art
in excess of amounts typically spent for such items in office buildings of
comparable quality in the competitive area of the Building; (P) Cost of any
political, charitable or civic contribution or donation; (Q) Capital Items,
except for Permitted Capital Expenditures; (R) Any costs or expenses that are
properly chargeable to particular tenants in the Project, including, without
limitation, costs and expenses for providing heating and air conditioning
service outside of normal business hours and damages to the Project or any part
thereof caused by the act or neglect of another tenant; (S) Any costs or
expenses relating to utilities or other services for which Tenant pays for such
utilities or other services directly; (T) Any costs or expenses properly
attributable (applying generally accepted accounting principles) to other
calendar years; (U) Lease payments for rented equipment the cost of which
equipment would constitute a capital expenditure if the equipment were purchased
by Landlord; provided, however, if the reasonable amortization of the cost (or a
portion thereof) of such equipment would be permitted to be included in
Operating Expenses above if such equipment were purchased by Landlord, the
equipment lease payments may be included in Operating Expenses to the same
extent; (V) Compensation of employees of Landlord above the grade of regional
property manager, who are not assigned, in whole or in part to the operation,
management or repair of the Building; and Common area utilities, which shall be
paid by Tenant pursuant to Section 5 hereof; (X) Costs and expenses paid by
Landlord if and to the extent such costs and expenses are incurred by Landlord
for any work or service furnished to any other tenant in the Project (other than
Tenant) to a materially greater extent and in a materially more favorable manner
than furnished generally to the remaining tenants in the Project (including
Tenant); (Y) Costs incurred with respect to the ownership of the Building, as
opposed to the operation and maintenance of the Building, including Landlord’s
income taxes, excess profit taxes, franchise taxes or similar taxes on
Landlord’s business; preparation of income tax returns; corporation, partnership
or other business form organizational expenses; franchise taxes; filing fees; or
other such expenses; and (Z) Costs incurred in cleaning up any environment
hazard or condition in violation of any environmental law.

(iii) “Taxes” are defined as all taxes, assessments and other governmental
charges,

4

 

--------------------------------------------------------------------------------

 

 

including special assessments for public improvements or traffic districts which
are levied or assessed against the Project during the Term or, if levied or
assessed prior to the Term, which properly are allocable to the Term, and real
estate tax appeal expenditures incurred by Landlord to the extent of any
reduction resulting thereby. Nothing herein contained shall be construed to
include as Taxes: (i) any inheritance, estate, succession, transfer, gift,
franchise, corporation, net income or profit tax or capital levy that is or may
be imposed upon Landlord or (ii) any transfer tax or recording charge resulting
from a transfer of the Building or the Project or any interest in the Building
or Project; provided, however, that if at any time during the Term the method of
taxation prevailing at the Commencement Date shall be altered so that in lieu of
or as a substitute for the whole or any part of the taxes now levied, assessed
or imposed on real estate as such there shall be levied, assessed or imposed:
(A) a tax on the rents received from such real estate, (B) a license fee
measured by the rents receivable by Landlord from the Premises or any portion
thereof, or (C) a tax or license fee imposed upon Premises or any portion
thereof, then the same shall be included in the computation of Taxes
hereunder.  Tenant shall pay all personal property taxes, income taxes and other
taxes, assessments, duties, impositions and similar charges which are or may be
assessed, levied or imposed upon Tenant and which, if not paid, could be liened
against the Premises or against Tenant's property therein or against Tenant's
leasehold estate.

(iv) “Janitorial Costs” are defined as all costs associated with trash and
garbage removal and recycling and cleaning and sanitizing the Building and those
costs associated with the items of work set forth in Exhibit “C” attached
hereto, but excluding costs that are properly chargeable to particular tenants
in the Project, including, without limitation, services provided to particular
tenants in the Project that are not provided to all tenants of the Project.

(v) Collectively, Operating Expenses, Taxes, and Janitorial Costs shall be
referred to as “Recognized Expenses.” Each of the Recognized Expenses, all
charges for all utilities as set forth in Section 5 below and all other amounts
due to Landlord from Tenant as provided herein (excluding only Fixed Rent) shall
for all purposes herein be considered “Additional Rent”.

(c) Commencing January 1, 2016 and on the first (1st) day of each month
thereafter during the Term, Tenant shall pay, in monthly installments in
advance, on account of Tenant's Share of Recognized Expenses, one-twelfth
(1/12th) of the estimated amount of the increase of such Recognized Expenses for
such year in excess of the Base Year. Prior to the end of the calendar year in
which the Lease commences and thereafter for each successive calendar year
(each, a "Lease Year"), or part thereof, Landlord shall send to Tenant a
statement of projected increases in such Recognized Expenses in excess of the
Base Year, and shall indicate what Tenant's Share of such Recognized Expenses
shall be. The Base Year shall be adjusted (i) to exclude from the Base Year
"extraordinary items" incurred in such calendar year, (ii) to reflect the
Building being 95% occupied (as contemplated by subsection (e) below), and (iii)
to reflect a full assessment for Taxes. For purposes of this subparagraph,
extraordinary items shall mean either (i) cost increases or decreases over the
prior calendar year of eleven and one quarter percent (11.25%) or more with
respect to certain on-going line items, or (ii) items which increase Landlord’s
total expenses and such items have not been included in the determination of
expenses by the Landlord (or the Landlord’s predecessor in interest) for the
prior three years of operating the Building. When administratively available
(but not later than June 30 of each year), Landlord shall send to Tenant a
statement of actual Recognized Expenses for the prior Lease Year and showing the
Tenant’s Share due from or owed to Tenant, which statement shall include such
detail as may be reasonably required to support Landlord’s calculation of actual
Recognized Expenses.  In the event the amount prepaid by Tenant exceeds the
amount that was actually due then Landlord shall issue a credit to Tenant in an
amount equal to the over charge, which credit Tenant may apply to future
payments on account of such Recognized Expenses until Tenant has been fully
credited with the over charge. If the credit due to Tenant is more than the
aggregate total of future rental payments, Landlord shall pay to Tenant the
difference between the credit and such aggregate total within thirty (30) days
of such statement. In the event Landlord has undercharged Tenant, then Landlord
shall send Tenant an invoice with the additional amount due, which amount shall
be paid in full by Tenant within thirty (30) days of receipt. This subsection
shall survive the expiration or termination of this Lease.

(d) If during the course of any Lease Year, Landlord shall have reason to
believe that the Recognized Expenses shall be different than that upon which the
aforesaid projections were originally based, then Landlord, shall be entitled to
adjust the amount by reallocating the remaining payments for such year, for the
months of the Lease Year which remain for the revised projections, and to advise
Tenant of an adjustment in future monthly amounts to the end result that the
Recognized Expenses shall be collected on a reasonably current basis each Lease

5

 

--------------------------------------------------------------------------------

 

 

Year.  Notwithstanding the foregoing, Landlord shall not adjust Tenant’s
estimated payments more than one (1) time per calendar year.

(e) In calculating the Recognized Expenses as hereinbefore described (including
Recognized Expenses for the Base Year), if for thirty (30) or more days during
the preceding Lease Year less than ninety-five percent (95%) of the rentable
area of the Building shall have been occupied by tenants, then the Recognized
Expenses shall be deemed for such Lease Year to be amounts equal to the
Recognized Expenses which would normally be expected to be incurred had such
occupancy of the Building been at least ninety-five percent (95%) throughout
such year, as reasonably determined by Landlord (i.e., taking into account that
certain expenses depend on occupancy and certain expenses do not (e.g.,
landscaping)). Furthermore, if Landlord shall not furnish any item or items of
Recognized Expenses to any portions of the Building which are or could be
occupied by tenants because such portions are not occupied or because such item
is not required by the tenant of such portion of the Building, for the purposes
of computing Recognized Expenses, an equitable adjustment shall be made so that
the item of Operating Expense in question shall be shared only by tenants
actually receiving the benefits thereof.

(f) If any of the Recognized Expenses are shared jointly between or among the
Building and other building(s) in the Project, such costs shall be allocated
proportionately between or among such buildings based upon the rentable square
footage of each building, or such other equitable manner as Landlord shall
reasonably deem appropriate.

(g) Tenant shall have the right, at its sole cost and expense, to audit or have
its appointed accountant audit Landlord's records related to Recognized Expenses
or utilities provided that (i) Tenant provides notice of its intent to audit
within ninety (90) days after receiving Landlord’s statement of actual
Recognized Expenses or utilities; (ii) the audit is performed by Tenant or a
certified public accountant that has not been retained on a contingency basis or
other basis where its compensation relates to the cost savings of Tenant; (iii)
any such audit may not occur more frequently than once each Lease Year nor apply
to any year prior to the year of the then current statement being reviewed and
the Base Year, if applicable; and (iv) the audit is completed within thirty (30)
days after the date that Landlord makes all of the necessary and applicable
records available to Tenant or Tenant’s auditor; (v) the contents of Landlord’s
records shall be kept confidential by Tenant, its auditor and its other
professional advisors, other than as required by applicable law; (vi) in the
event that Tenant or its auditor determines that an overpayment is due Tenant,
Tenant or Tenant’s auditor shall produce a detailed report addressed to both
Landlord and Tenant, which report shall be delivered within fifteen (15) days of
Tenant’s or Tenant’s auditor’s completion of the audit.  Pending completion of
Tenant’s audit, Tenant shall nonetheless pay all of Tenant’s Share of the
Recognized Expenses in accordance with the statement provided by Landlord. In
the event Tenant’s audit discloses any discrepancy, Landlord and Tenant shall
use commercially reasonable efforts to resolve the dispute, failing which, they
shall submit any such dispute to arbitration pursuant to the rules and under the
jurisdiction of the American Arbitration Association in Delaware County,
Pennsylvania. The decision rendered in such arbitration shall be final, binding
and non-appealable and any payments to be made in accordance with the
arbitrator’s decision shall be made promptly. The expenses of arbitration, other
than individual legal and accounting expenses (which shall be the respective
parties’ responsibility), shall be divided equally between the parties

5. UTILITIES. 

(a) Notwithstanding anything in this Lease to the contrary, Tenant shall pay to
Landlord, as Additional Rent all charges incurred by Landlord, or its agent, for
water, sewer, gas and electricity, (i) such charges for the Premises shall be
based upon Tenant's Share of the Building or Tenant’s share of the square
footage served by the specific submeter for such utility, and (ii) such charges
for the Building common areas shall be based on Tenant’s Share of the Building.
The aforesaid utility charges shall commence upon the Commencement Date.
Landlord shall have the right to estimate the utility charge but shall be
required to reconcile on an annual basis based on invoices received for such
period in accordance with Section 4(c) above, which obligation shall survive the
expiration or termination of this Lease. Landlord shall not be liable for any
interruption or delay in electric or any other utility service for any reason
unless caused by the gross negligence or willful misconduct of Landlord or its
agents. In the event of interruption or delay in electric or any other utility,
Landlord shall use commercially reasonable efforts to correct said interruption
or delay in a diligent manner by working with the utility providers and
Tenant.  Landlord shall have the right to change the electric and other utility
provider to the Project or Building at any time. Landlord is

6

 

--------------------------------------------------------------------------------

 

 

hereby authorized to request, on behalf of Tenant, Tenant’s electric consumption
data from the applicable utility provider. Landlord shall be responsible for all
costs associated with the installation, maintenance, repair and replacements of
all submeters and meters serving the Premises.

(b) Except for reasons outside of Landlord’s control, Landlord shall provide:
(i) Premises heat and air-conditioning ("HVAC") service in the respective
seasons during the hours of 8:00 a.m. to 6:00 p.m. on weekdays, excluding
Building Holidays ("Business Hours") (HVAC service to the Premises on Saturdays
shall be provided only upon Tenant’s prior written request to Landlord and shall
be subject to payment by Tenant for such HVAC at the rate due for usage during
non-Business Hours; provided however, there shall be no charge for such HVAC
during the hours of 9:00 a.m. to 1:00 p.m. on Saturdays); (ii) Premises
electricity for lighting and standard office equipment typically found in office
buildings in the market in which the Project is located; (iii) water and sewer
service to the extent typically provided by landlords of office buildings in the
market in which the Project is located; (iv)janitorial services in accordance
with the specifications set forth in Exhibit “C” attached hereto; and (v)
passenger and freight elevator service to the Premises. At any hours other than
Business Hours, HVAC will be provided at Tenant’s expense at $75.00 per hour, as
the same may be adjusted by Landlord in its reasonable discretion from time to
time. “Building Holidays” are Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and New Year’s Day.

(c) Use of the Premises, or any part thereof, in a manner exceeding the design
conditions (including occupancy and connected electrical load) for the HVAC
units serving the Premises, or rearrangement of partitioning which interferes
with the normal operation of the HVAC system in the Premises, may require
changes in the HVAC system servicing the Premises. Landlord has no obligation to
keep cool any of Tenant’s information technology equipment that is placed
together in one room, on a rack, or in any similar manner (“IT Equipment”), and
Tenant waives any claim against Landlord in connection with Tenant’s IT
Equipment. If Tenant exceeds the design conditions for the HVAC units serving
the Premises or introduces into the Premises equipment that overloads the
system, and/or in any other way causes the system not adequately to perform
their proper functions, supplementary systems may at Landlord’s option be
provided by Landlord, at Tenant’s expense. Tenant shall not change or adjust any
closed or sealed thermostat or other element of the HVAC system without
Landlord’s prior written consent. Notwithstanding anything herein to the
contrary, if Landlord reasonably determines that Tenant's use of electricity is
excessive, Tenant agrees to pay for the installation of a separate electric
meter or submeter to measure electrical usage in excess of normal office use and
to pay Landlord for all such excess electricity registered therein.

(d) If any utility service to the Premises that Landlord is required to provide
hereunder is interrupted due solely to the negligence or willful misconduct of
Landlord or Landlord’s failure to comply with its obligations under this Lease
(“Service Interruption”) and such Service Interruption causes all or a material
portion of the Premises to be unusable (“Affected Space”) for a period of four
(4) or more consecutive business days after written notice thereof has been
given by Tenant to Landlord (“Interruption Notice”), then, provided that Tenant
has actually ceased all of its operations in the Affected Space for the conduct
of its business, Fixed Rent shall abate in the proportion that the rentable
square footage of the Affected Space bears to the rentable square footage of the
Premises, which abatement shall commence on the fifth (5th) business day
following Landlord’s receipt of the Interruption Notice and expire on the
earlier of Tenant’s re-commencement of operations in the Affected Space or the
date that the Service Interruption is remedied. Notwithstanding the foregoing,
Tenant shall not be entitled to abatement or any other remedy to the extent that
the Service Interruption is caused in whole or in part by the negligence or
willful misconduct of Tenant or Tenant’s employees, contractors, agents,
representatives or invitees, or Tenant’s failure to comply with its obligations
under the Lease. Tenant agrees that the rental abatement described herein shall
be Tenant’s sole remedy in the event of a Service Interruption and Tenant hereby
waives any other rights against Landlord in connection therewith. 

6. SIGNS; USE OF PREMISES AND COMMON AREAS. At Landlord’s sole cost and
expense, Landlord shall provide the original-named Tenant hereinabove named,
with standard identification signage on all Building directories and at the
entrance to the Premises. No other signs shall be placed, erected or maintained
by Tenant at any place upon the Building or Project, except wholly within the
Premises at Tenant’s sole cost and expense. Tenant’s use of the Premises shall
be limited to general office use and storage incidental thereto (“Permitted
Uses”). The Permitted Uses shall be subject to all applicable laws and
governmental rules and regulations and to all reasonable requirements of the
insurers of the Building Tenant shall not install in or for the

7

 

--------------------------------------------------------------------------------

 

 

Premises, any equipment which requires more electric current than is customary
for general office use. Tenant shall have the right, non-exclusive and in common
with others, to use (i) the exterior paved driveways and walkways of the
Building for vehicular and pedestrian access to the Building, (ii) the internal
common area, including elevators, and (iii) the designated parking areas of the
Project for the parking of automobiles of Tenant and its employees and business
visitors; provided that Landlord shall have the right, in Landlord’s sole
discretion and from time to time, to construct, maintain, operate, repair, close
limit, take out of service, alter, change and modify all or any part of the
common areas of the Project, including, without limitation to reasonably
restrict or limit Tenant's utilization of the parking areas in the event the
same become overburdened and in such case to equitably allocate on proportionate
basis or assign parking spaces among Tenant and the other tenants of the
Building; provided however, Landlord shall use commercially reasonable efforts
to minimize disruption of Tenant’s use and occupancy of the
Premises.  Notwithstanding the foregoing, Tenant shall at all times have the
right to use at least 4 parking spaces for every 1,000 rentable square feet of
the Premises.

7. ENVIRONMENTAL MATTERS. Tenant shall not generate, manufacture, refine,
transport, treat, store, handle, dispose, bring or otherwise cause to be brought
or permit any of its agents, employees, contractors or invitees to bring in, on
or about any part of the Premises, Building or Project, any hazardous substance
or hazardous waste in violation of applicable law.

8. TENANT'S ALTERATIONS. Tenant will not cut or drill into or secure any
fixture, apparatus or equipment or make alterations, improvements or physical
additions (collectively, "Alterations") of any kind to any part of the Premises
without first obtaining the written consent of Landlord, such consent not to be
unreasonably withheld. Notwithstanding anything in this Lease to the contrary,
all furniture, movable trade fixtures and equipment (including telephone,
security and communication equipment system wiring and cabling) installed by or
for Tenant, its assignees or sublessees shall be removed by Tenant at the
termination of this Lease and Tenant shall restore the Premises to the same
condition, reasonable wear and tear excepted as of the Commencement Date.

9. ASSIGNMENT AND SUBLETTING.

(a) Tenant shall not, without the prior written consent of Landlord, such
consent not to be unreasonably withheld, conditioned or delayed, assign this
Lease or any interest herein, sublet the Premises or any part thereof or,
subject to subsection (b) below), assign a Controlling Interest (as hereinafter
defined) in Tenant by operation of law or by merger, consolidation, or asset
sale.  Landlord shall respond to Tenant’s written request within thirty (30)
days of receipt. “Controlling Interest” means a change in the ownership of more
than fifty percent (50%) of the ownership interests in Tenant but only if Tenant
is a corporation or other entity that is not publicly traded on a national
exchange.  Any of the foregoing acts without such consent shall be void. If at
any time during the Term of this Lease, Tenant desires to assign this Lease or
sublet all or any part of the Premises, Tenant shall give notice to Landlord of
such desire, including the name, address and contact party for the proposed
assignee or subtenant, the effective date of the proposed assignment or sublease
(including the proposed occupancy date by the proposed assignee or sublessee),
and in the instance of a proposed sublease, the square footage to be subleased,
a floor plan professionally drawn to scale depicting the proposed sublease area,
and a statement of the duration of the proposed sublease (which shall in any and
all events expire by its terms prior to the scheduled expiration of this Lease,
and immediately upon the sooner termination hereof).  Except in the case of an
assignment or sublet to an Affiliate (as hereinafter defined) or a Surviving
Entity (as hereafter defined) Landlord may, at its option, exercisable by notice
given to Tenant within thirty (30) days next following Landlord’s receipt of
Tenant’s notice, elect to recapture the Premises if Tenant is proposing to
sublet or terminate this Lease in the event of an assignment. Regardless of
Landlord's consent, no subletting or assignment shall release Tenant of Tenant's
obligation or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder for the
remainder of the then current Term of the Lease. Landlord shall be entitled to a
$500 fee and reasonable and documented attorneys’ fees for Landlord’s reviewing
and/or consenting to any sublet or assignment.

(b) Notwithstanding the foregoing, Tenant shall have the right without the prior
consent of Landlord, but after at least ten (10) days’ prior written notice to
Landlord, to assign this Lease or sublet any portion of the Premises to any
Affiliate or an entity (the “Surviving Entity”) with which Tenant merges or that
acquires substantially all of the assets or stock of Tenant; provided: (i) such
assignee shall, in writing, assume and agree to perform all of the obligations
of Tenant under this Lease, and it shall deliver a copy of such assignment and
assumption

8

 

--------------------------------------------------------------------------------

 

 

agreement to Landlord within ten (10) days thereafter, together with a
certificate of insurance evidencing the assignee’s compliance with the insurance
requirements of Tenant under this Lease; (ii) the Surviving Entity shall have a
tangible net worth at least equal to the greater of the net worth of Tenant on
the date of this Lease or on the date of such Transfer,; (iii) Tenant shall not
be released or discharged from any liability under this Lease by reason of such
Transfer; (iv) the use of the Premises shall not change; and (v) if the
assignment or subletting is to an Affiliate, such assignee or subtenant shall
remain an Affiliate throughout the Term and if such assignee or subtenant shall
cease being an Affiliate, Tenant shall notify Landlord in writing of such change
and such transfer shall be deemed an Event of Default if Landlord’s consent
thereto is not given in writing within ten (10) business days of such
notification (“Permitted Transfer”).  An “Affiliate” shall mean an entity 50% or
more of whose interest is owned by the same owners owning 50% or more of
Tenant’s interest, a subsidiary, or a parent entity.  Tenant shall provide to
Landlord such financial information concerning the Affiliate or Surviving Entity
as reasonably requested by Landlord to establish the foregoing.

(c) For purposes of this Section, and without limiting the basis upon which
Landlord may withhold its consent to any proposed assignment or sublease, the
parties agree that it shall not be unreasonable for Landlord to withhold its
consent to such assignment or sublease if: (i) the proposed assignee or
sublessee shall have a net worth which is not acceptable to Landlord in
Landlord’s reasonable discretion; (ii) the proposed assignee or sublessee shall
have no reliable credit history or an unfavorable credit history, or other
reasonable evidence exists that the proposed assignee or sublessee will
experience difficulty in satisfying its financial or other obligations under
this Lease; (iii) the proposed assignee of sublessee, in Landlord’s reasonable
opinion, is not reputable and of good character; (iv) the portion of the
Premises requested to be subleased renders the balance of the Premises
unleasable as a separate area; (v) Tenant is proposing to assign or sublease to
an existing tenant of the Building or another property owned by Landlord or by
its partners, or to another prospect with whom Landlord or its partners, or
their affiliates are then negotiating [SHOULD BE LIMITED TO RADNOR AREA AND ONLY
IF COMPARABLE SPACE IS AVAILABLE]; (vi) the proposed assignee or sublessee would
cause Landlord’s existing parking facilities to be reasonably inadequate, or in
violation of code requirements, or require Landlord to increase the parking area
or the number of parking spaces to meet code requirements, or the nature of such
party’s business shall reasonably require more than four (4) parking spaces per
1,000 rentable square feet of floor space, or (vii) the nature of such party’s
proposed business operation would or might reasonably permit or require the use
of the Premises in a manner inconsistent with the “Permitted Uses” specified
herein, would or might reasonably otherwise be in conflict with express
provisions of this Lease, would or might reasonably violate the terms of any
other lease for the Building, or would, in Landlord’s reasonable judgment,
otherwise be incompatible with other tenancies in the Building.

10. LANDLORD'S RIGHT OF ENTRY. Landlord and persons authorized by Landlord may
enter the Premises at all reasonable times upon reasonable advance notice (or
any time without notice in the case of an emergency). Landlord shall not be
liable for inconvenience to or disturbance of Tenant by reason of any such
entry; provided, however, Landlord shall use commercially reasonable efforts to
minimize disruption of Tenant’s use and occupancy of the Premises.

11. REPAIRS AND MAINTENANCE. 

(a) Tenant, at its sole cost and expense, shall keep and maintain the Premises
in substantially the same order and condition as delivered to Tenant on the
Commencement Date, free of rubbish, and shall promptly make all non-structural
repairs necessary to keep and maintain such order and condition as delivered to
Tenant on the Commencement Date. Tenant shall also, at Tenant’s sole cost and
expense, make all repairs to the Premises, Building, of Project and its
appurtenant common area made necessary by a negligent or willful act of Tenant
or any employee, agent, contractor, or invitee of Tenant, except to the extent
of insurance proceeds actually received by Landlord. Tenant shall have the
option of replacing lights, ballasts, tubes, ceiling tiles, outlets and similar
equipment itself or it shall have the ability to advise Landlord of Tenant's
desire to have Landlord make such repairs, and shall charge Tenant for such
services at Landlord’s standard rate (such rate to be competitive with the
market rate for such services). If requested by Tenant, Landlord shall make such
repairs, at Tenant’s expense, to the Premises within a reasonable time of notice
to Landlord. When used in this Section, the term "repairs" shall include
replacements and renewals when necessary. All repairs made by Tenant shall
utilize materials and equipment which are at least equal in quality and
usefulness to those originally used in constructing the Building and the
Premises. Subject to Tenant’s payment of all Recognized Expenses as set forth
herein, Landlord shall provide the janitorial services for the Premises set
forth

9

 

--------------------------------------------------------------------------------

 

 

on Exhibit “C”.

(b) Landlord shall make, at its sole cost and expense, all repairs necessary to
maintain in good order and condition, as applicable, the base building HVAC
systems, plumbing and electric systems serving the Building and the Premises
(but not Tenant specific HVAC, plumbing, or electrical systems (e.g.
supplemental HVAC, Premises specific water heaters, specialty lighting, and etc.
installed by or for Tenant, which shall be maintained by Tenant at its cost),
and windows, elevators, floors, security system and all other items that
constitute a part of the Building and are installed or furnished by Landlord, as
well as all repairs necessary to maintain the structural soundness and function
of the Building (including the roof and exterior walls), parking lot(s),
grounds, site lighting and common areas, such costs to be included as operating
expenses to the extent permitted under Section 4 hereof; provided, however, that
Landlord shall not be obligated for any of such repairs until the expiration of
a reasonable period of time after Landlord has actual knowledge of the need for
the repair or has received written notice from Tenant that such repair is
needed, whichever is earlier. Subject to Section 12 below, in no event shall
Landlord be obligated to repair any damage caused solely by the negligence or
willful misconduct of Tenant or its employees, agents, invitees, licensees,
subtenants or contractors; and Tenant shall be solely liable for such repair at
Tenant’s sole cost and expense.

12. INSURANCE; SUBROGATION RIGHTS. Tenant shall obtain and keep in force at all
times during the Term hereof, at its own expense, commercial general liability
insurance including contractual liability and personal injury liability and all
similar coverage, with combined single limits of $3,000,000.00 on account of
bodily injury to or death of one or more persons as the result of any one
accident or disaster and on account of damage to property, or in such other
amounts as Landlord may from time to time reasonably require (provided Landlord
will not adjust such amounts more than one (1) time every three (3) years).
Tenant shall also require its movers to procure and deliver to Landlord a
certificate of insurance naming Landlord as an additional insured. Tenant shall,
at its sole cost and expense, maintain in full force and effect on all Tenant's
trade fixtures, equipment and personal property on the Premises, a policy of
"special form" property insurance covering the full replacement value of such
property. All liability insurance required hereunder shall name Tenant as
insured, and Landlord, Brandywine Realty Trust, Landlord's Agent as additional
insureds, as their interests may appear, and, if requested by Landlord, shall
also name as an additional insured any mortgagee or holder of any mortgage which
may be or become a lien upon any part of the Premises (collectively,
“Mortgagee”). Prior to the Commencement Date, Tenant shall provide Landlord with
certificates which evidence that the coverages required have been obtained for
the policy periods. Tenant shall also furnish to Landlord throughout the Term
hereof replacement certificates at least ten (10) days prior to the expiration
dates of the then current policy or policies. All the insurance required under
this Lease shall be issued by insurance companies authorized to do business in
the Commonwealth of Pennsylvania with a financial rating of at least an A-X as
rated in the most recent edition of Best's Insurance Reports and in business for
the past five years. The limit of any such insurance shall not limit the
liability of Tenant hereunder. Any deductible under such insurance policy of
Tenant in excess of $50,000 shall be approved by Landlord in writing prior to
the issuance of such policy (provided that any liability of Landlord to pay to
Tenant pursuant to an express obligation in this Lease for an amount that is
below Tenant’s deductible shall be capped at $25,000, as though Tenant had a
$25,000 deductible). Tenant shall not self-insure without Landlord’s prior
written consent. Each party hereto, and anyone claiming through or under them by
way of subrogation, waives and releases any cause of action it might have
against the other party and Brandywine Realty Trust and their respective
employees, officers, members, partners, trustees and agents, on account of any
loss or damage that is insured against under any insurance policy required to be
obtained hereunder. Each party agrees that it shall cause its insurance carrier
to endorse all applicable policies waiving the carrier's right of recovery under
subrogation or otherwise against the other party. If Tenant fails to maintain
such insurance, Landlord may, but is not required to, procure and maintain the
same, at Tenant's expense to be reimbursed by Tenant as Additional Rent within
ten (10) days of written demand.

13. INDEMNIFICATION. 

(a) Subject to the second to last sentence of Section 12, Tenant shall defend,
indemnify and hold harmless Landlord, Landlord’s property manager, if any, and
Brandywine Realty Trust and each of their directors, officers, members,
partners, trustees, employees and agents (collectively, "Landlord Indemnitees”)
from and against any and all claims, actions, damages, liabilities and expenses
(including all reasonable costs and expenses (including reasonable attorneys’
fees)) arising from: (i) Tenant’s breach of this Lease; (ii) any negligence or
willful act of Tenant or any and each of Tenant’s directors, officers, members,
partners, trustees, employees and agents (collectively,

10

 

--------------------------------------------------------------------------------

 

 

“Tenant Indemnitees”) or Tenant invitees, employees, customers, agents,
representatives, contractors, subtenants or assignees,  (iii) any acts or
omissions occurring at, or the condition, use or operation of, the Premises,
except to the extent arising from Landlord’s negligence or willful misconduct.
Without limiting the generality of the foregoing, Tenant’s obligations shall
include any case in which Landlord or Brandywine Realty Trust shall be made a
party to any litigation commenced by or against Tenant, its agents, subtenants,
licensees, concessionaires, contractors, customers or employees, then upon
notice from Landlord, Tenant shall defend. If Tenant fails to promptly defend a
Landlord Indemnitee following written demand by the Landlord Indemnitee, the
Landlord Indemnitee shall defend the same at Tenant’s expense, by retaining or
employing counsel reasonably satisfactory to such Landlord Indemnitee.

(b) Subject to the second to last sentence of Section 12, Landlord shall defend,
indemnify and hold harmless Tenant Indemnitees from and against any and all
claims, actions, damages, liabilities and expenses (including all reasonable
attorney’s fees) arising from: (i) Landlord’s breach of the Lease; and (ii) any
negligence or willful misconduct of Landlord or any Landlord Indemnitees. If
Landlord fails to promptly defend a Tenant Indemnitee following written demand
by the Tenant Indemnitee, the Tenant Indemnitee shall defend the same at
Landlord’s expense, by retaining or employing counsel reasonably satisfactory to
such Tenant Indemnitee.

(c) The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

14. FIRE OR OTHER CASUALTY DAMAGE. If (i) Landlord determines that the casualty
damage is of a nature or extent that, in Landlord’s reasonable judgment, the
repair and restoration work would require more than one hundred eighty (180)
consecutive days to complete after the casualty (assuming normal work crews not
engaged in overtime), or (ii) more than thirty percent (30%) of the total area
of the Building is extensively damaged, or (iii) the casualty occurs in the last
Lease Year of the Term and Tenant has not exercised a renewal right or (iv)
insurance proceeds are unavailable or insufficient (a “Termination Event”),
Landlord or Tenant (unless the damage was caused by Tenant or Tenant’s agents,
employees, contractors or invitees) shall have the right to terminate this Lease
and all the unaccrued obligations of the parties hereto, by sending written
notice of such termination to the other party within thirty (30) days of the
later of (i) the date of casualty or (ii) Tenant’s receipt of Landlord’s notice
of a Termination Event.  Landlord shall provide notice of (i) and (ii) in the
preceding sentence within sixty (60) days of the occurrence of the casualty.
Such notice shall specify a termination date no less than fifteen (15) days
after its transmission. In the event of damage or destruction to the Premises or
any part thereof and neither party has terminated this Lease, Tenant’s
obligation to pay Fixed Rent and Additional Rent shall be equitably adjusted or
abated for such time as the Premises is not capable of being used by Tenant for
its Permitted Use. Provided the casualty was not caused by Tenant, Tenant shall
have the right to terminate the Lease by sending written notice of termination
to Landlord within thirty (30) days of the Outside Date (as hereinafter defined)
if the repair and restoration work is not completed by such date. “Outside Date”
means (i) if the Landlord estimated that the repair and restoration work would
require less than 180 consecutive dates to complete, the 270th day after the
date of such casualty, as extended by each day (not to exceed thirty (30) days)
of force majeure delay or (ii) if Landlord estimated that the repair and
restoration work would require more than 180 consecutive days to complete, and
neither Landlord nor Tenant exercised its option to terminate pursuant to the
first sentence, the date which is 90 days after the estimated completion date
set forth in Landlord’s notice as extended by each day (not to exceed thirty
(30) days) of force majeure delay.

15. SUBORDINATION; RIGHTS OF MORTGAGEE. Except as expressly provided below, This
Lease shall be subordinate at all times to the lien of any mortgages now or
hereafter placed upon the Premises, Building and/or Project and land of which
they are a part without the necessity of any further instrument or act on the
part of Tenant to effectuate such subordination. Tenant’s agreement to
subordinate this Lease to any such mortgage is expressly conditioned upon the
holder or holders of such mortgage agreeing to recognize this Lease and not
disturb Tenant’s possession hereunder provided that Tenant is not in default
under the terms and conditions of this Lease beyond any applicable notice and
cure periods. Tenant further agrees to execute and deliver within ten (10)
business days of demand such further instrument evidencing such subordination
and attornment as shall be reasonably required by any Mortgagee provided that
such instrument contains non-disturbance as aforesaid. In the event Landlord
shall be or is alleged to be in default of any of its obligations owing to
Tenant under this Lease, Tenant agrees to give to the holder of any Mortgage,
that has provided Tenant with an address and requested same, now or hereafter
placed upon the Premises, Building and/or Project, notice by overnight mail of
any such default which Tenant shall have served upon Landlord (provided, that
Tenant shall have no such obligation unless Landlord or such Mortgagee provides
Tenant with notice and contact information with respect to such
Mortgagee).  Tenant shall not be entitled

11

 

--------------------------------------------------------------------------------

 

 

to exercise any right or remedy as there may be because of any default by
Landlord (as opposed to exercising an express termination right) without having
given such notice to the Mortgagee; and Tenant further agrees that if Landlord
shall fail to cure such default the Mortgagee shall have thirty (30) additional
days within which to cure such default; provided the foregoing shall not apply
with respect to any rent abatement to which Tenant is entitled under this
Lease.  Landlord represents to Tenant that, as of the date of this Lease, there
is no mortgage encumbering the Premises, Building, Project and/or land of which
they are a part.

16. CONDEMNATION. If a taking renders the Building reasonably unsuitable for
Tenant’s Permitted Use, this Lease shall, at either party's option, terminate as
of the date title to the condemned real estate vests in the condemnor, and the
Fixed Rent and Additional Rent herein reserved shall be apportioned and paid in
full by Tenant to Landlord to that date and all rent prepaid for period beyond
that date shall forthwith be repaid by Landlord to Tenant and neither party
shall thereafter have any liability hereunder. If this Lease is not terminated
after any such taking or condemnation, the Fixed Rent and the Additional Rent
shall be equitably reduced in proportion to the area of the Premises which has
been taken for the balance of the Term. Tenant shall have the right to make a
claim against the condemnor for moving expenses and business dislocation damages
to the extent that such claim does not reduce the sums otherwise payable by the
condemnor to Landlord.

17. ESTOPPEL CERTIFICATE. Each party agrees at any time and from time to time,
within ten (10) business days after the other party's written request, to
execute and deliver to the other party a written instrument in recordable form
certifying all information reasonably requested.

18. DEFAULT. 

(a) If: (i) Tenant fails to pay any installment of Rent when due; provided,
however, Landlord shall provide written notice of the failure to pay such Rent
and Tenant shall have a five (5) business day grace period from its receipt of
such Landlord’s notice within which to pay such Rent without creating a default
hereunder. Except as otherwise set forth in Section 3, the late fee set forth in
Section 3 hereof shall be due on the first day after such payment is due
irrespective of the foregoing notice and grace period; (ii) Tenant fails to bond
over a construction or mechanics lien within ten (10) days of demand; (iii)
Tenant fails to observe or perform any of Tenant's other non-monetary agreements
or obligations herein contained within thirty (30) days after written notice
specifying the default, or the expiration of such additional time period as is
reasonably necessary to cure such default, provided Tenant immediately commences
and thereafter proceeds with all due diligence and in good faith to cure such
default; or (iv) Tenant fails to deliver any of the estoppel, non-disturbance
agreement or financial information in the time period required by this Lease;
then, in any such event, an “Event of Default” shall be deemed to exist and
Tenant shall be in default hereunder.

(b) If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, including the right to terminate the Lease, the rights and
remedies set forth herein, which may be exercised upon or at any time following
the occurrence of an Event of Default. 

(i) Acceleration of Rent. In the event of a monetary Event of Default, by notice
to Tenant, Landlord shall have the right to accelerate all Rent and all expense
due hereunder and otherwise payable in installments over the remainder of the
Term; and the amount of accelerated rent to the termination date, without
further notice or demand for payment, shall be due and payable by Tenant within
five (5) business days after Landlord has so notified Tenant, such amount
collected from Tenant shall be discounted to present value using an interest
rate of six percent (6%) per annum. Additional Rent which has not been included,
in whole or in part, in accelerated rent, shall be due and payable by Tenant
during the remainder of the Term, in the amounts and at the times otherwise
provided for in this Lease.

(ii)Landlord’s Damages. The damages which Landlord shall be entitled to recover
from Tenant shall be the sum of: (A) all Fixed Rent and Additional Rent accrued
and unpaid as of the termination date; and (B) all costs and expenses incurred
by Landlord in recovering possession of the Premises, including legal fees, and
removal and storage of Tenant's property, (C) the costs and expenses of
restoring the Premises to the condition in which the same were to have been
surrendered by Tenant as of the expiration of the Term, and (D) the costs of
reletting commissions; and (E) all Fixed Rent and Additional Rent otherwise
payable by Tenant over the remainder of the Term as reduced to present value,
less deducting from the total determined under subsections (A), (B), (C) and (D)
above,

12

 

--------------------------------------------------------------------------------

 

 

all Rent which Landlord receives from other tenant(s) by reason of the leasing
of the Premises during any period falling within the otherwise remainder of the
Term.

(iii)Landlord’s Right to Cure. Without limiting the generality of the foregoing,
if Tenant shall fail to perform any of its obligations hereunder, Landlord may,
in addition to any other rights it may have in law or in equity, cure such
default on behalf of Tenant, and Tenant shall reimburse Landlord upon demand for
any sums paid or costs incurred by Landlord in curing such default, including
reasonable attorneys' fees and other legal expenses, together with interest at
12% per annum (“Default Rate”) from the dates of Landlord's incurring of costs
or expenses.

(iv)Interest on Damage Amounts. Any sums payable by Tenant hereunder, which are
not paid after the same shall be due, shall bear interest at the Default Rate;
provided however, Tenant shall be entitled to one (1) grace period of three (3)
business days per calendar year.

(v)No Waiver by Landlord. No delay or forbearance by Landlord in exercising any
right or remedy hereunder, or Landlord's undertaking or performing any act or
matter which is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord's rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.
Waiver by Landlord of any breach by Tenant of any covenant or condition herein
contained (which waiver shall be effective only if so expressed in writing by
Landlord) or failure by Landlord to exercise any right or remedy in respect of
any such breach shall not constitute a waiver or relinquishment for the future
of Landlord's right to have any such covenant or condition duly performed or
observed by Tenant, or of Landlord's rights arising because of any subsequent
breach of any such covenant or condition nor bar any right or remedy of Landlord
in respect of such breach or any subsequent breach.

In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

WHEN THIS LEASE OR TENANT'S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

In any action to confess judgment in ejectment, Landlord shall first cause to be
filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.

_______________ (INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT
TENANT HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS
RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING
PARAGRAPHS REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES
THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING
OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A
MONEY JUDGMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH
JUDGMENT. IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD
SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD
RECEIVES FOR THE LEASED PREMISES IN

13

 

--------------------------------------------------------------------------------

 

 

MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY. FURTHERMORE,
TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND LANDLORD'S COUNSEL FOR
VIOLATION OF TENANT'S CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS
CONFESSED PURSUANT TO THIS LEASE.

19. SURRENDER. Tenant shall, at the expiration of the Term or sooner termination
of Tenant’s right to possession of the Premises, promptly vacate and surrender
the Premises in substantially the same order and condition as delivered to
Tenant, and in conformity with the applicable provisions of this Lease including
without limitation Sections 8 and 11, normal wear and tear and damage from
casualty or condemnation excepted. Tenant shall have no right to hold over
beyond the expiration of the Term and if Tenant does not vacate as required,
Tenant’s occupancy shall not be construed to effect or constitute anything other
than a tenancy at sufferance. During any period of occupancy beyond the
expiration of the Term the amount of rent owed to Landlord by Tenant shall
automatically extend, at Landlord’s option, for the first additional month at
one hundred fifty percent (150%) of the sum of the Rent as those sums are at
that time calculated under the provisions of this Lease and thereafter for each
successive month at the rate of two hundred percent (200%) of the sum of the
Rent. The acceptance of Rent by Landlord or the failure or delay of Landlord in
notifying or evicting Tenant following the expiration or sooner termination of
the Term shall not create any tenancy rights in Tenant and any such payments by
Tenant may be applied by Landlord against its costs and expenses, including
reasonable attorneys’ fees, incurred by Landlord as a result of such holdover.
The provisions of this Section shall not constitute a waiver by Landlord of any
right of re-entry as set forth in this Lease, nor shall receipt of any Rent or
any other act in apparent affirmance of the tenancy operate as a waiver of
Landlord’s right to terminate this Lease for any Event of Default. In addition
to the foregoing, if Tenant fails to surrender the Premises upon the expiration
or sooner termination of this Lease, Tenant shall indemnify, defend and hold
harmless Landlord from all costs, loss, expense or liability incurred as a
result of such holdover, including without limitation, claims made by any
succeeding tenant and real estate brokers’ claims and attorneys’ fees. At the
end of the Term or sooner termination of Tenant’s right to possession of the
Premises, Tenant shall, at Landlord’s option, remove all furniture, movable
trade fixtures and equipment (including telephone, security and communication
equipment system wiring and cabling) in a good and workmanlike manner so as not
to damage the Premises or Building (or if any damage is caused to the Premises
or Building, Tenant shall, at Tenant’s expense, repair such damage) and in such
manner so as not to disturb other tenants in the Building. Tenant’s obligation
to pay Rent and to perform all other Lease obligations for the period up to and
including the expiration or earlier termination of this Lease, and the
provisions of this Section, shall survive the expiration or earlier termination
of this Lease.

20. RULES AND REGULATIONS. Tenant agrees that at all times during the Term of
this Lease (as same may be extended) it, its employees, agents, invitees and
licenses shall comply with all rules and regulations specified on Exhibit “D”
attached hereto and made a part hereof, together with all reasonable rules and
regulations as Landlord may from time to time promulgate by written notice
provided that such rules and regulations apply to all tenants of the Building,
do not increase the financial burdens of Tenant and do not adversely affect
Tenant’s rights under this Lease.  In the event of an inconsistency between the
rules and regulations and this Lease, the provisions of this Lease shall
control.

21. GOVERNMENTAL REGULATIONS. Tenant shall, in the use and occupancy of the
Premises and the conduct of Tenant's business therein, at all times comply with
all applicable laws, ordinances, orders, notices, rules and regulations of the
federal, state and municipal governments. Landlord shall be responsible for
compliance with Title III of the Americans with Disabilities Act of l990, 42
U.S.C. §12181 et seq. and its regulations, (collectively, "ADA") as to the
design and construction of exterior and interior common areas (e.g. sidewalks,
parking areas and common area restrooms). Except as set forth above in the
initial sentence hereto, Tenant shall be responsible for compliance with the ADA
in all other respects concerning the use and occupancy of the Premises, which
compliance shall include, without limitation (i) provision for full and equal
enjoyment of the goods, services, facilities, privileges, advantages or
accommodations of the Premises as contemplated by and to the extent required by
the ADA, (ii) compliance relating to requirements under the ADA or amendments
thereto arising after the date of this Lease and (iii) compliance relating to
the design, layout, renovation, redecorating, refurbishment, alteration, or
improvement to the Premises made or requested by Tenant at any time following
completion of the Improvements.

22. NOTICES. Wherever in this Lease it is required or permitted that notice or
demand be given or served by either party to this Lease to or on the other
party, such notice or demand shall be duly given or served if in writing

14

 

--------------------------------------------------------------------------------

 

 

and either: (i) personally served; (ii) delivered by pre-paid nationally
recognized overnight courier service (e.g., Federal Express) with evidence of
receipt required for delivery; (iii) forwarded by registered or certified mail,
return receipt requested, postage prepaid; or (iv) emailed with evidence of
receipt and delivery of a copy of the notice by first class mail; in all such
cases addressed to the parties at the addresses set forth below. Each such
notice shall be deemed to have been given to or served upon the party to which
addressed on the date the same is delivered or delivery is refused. Each party
shall have the right to change its address for notices (provided such new
address is in the continental United States) by a writing sent to the other
party in accordance with this Section, and each party shall, if requested,
within ten (10) days confirm to the other its notice address. Notices from
Landlord may be given by either an agent or attorney acting on behalf of
Landlord. Notwithstanding the foregoing, any notice from Landlord to Tenant
regarding ordinary business operations (e.g., exercise of a right of access to
the Premises, invoices, notice of maintenance activities or Landlord access, a
change in billing or notice address, estimated Operating Expenses,
reconciliation of Operating Expenses, rules and regulations, etc.) may be given
by written notice left at the Premises or delivered by regular mail, facsimile,
or electronic means (such as email) to any person at the Premises whom Landlord
reasonably believes is authorized to receive such notice on behalf of Tenant
without copies as specified herein.

 

 

 

 

 

 

 

 

 

 

 

th Street

 

 

 

 

 

 

If to Tenant:

Marinus Pharmaceuticals, Inc.

Three Radnor Corporate Center, Suite 304

100 Matsonford Road

Radnor, PA 19087

Attn: Edward F. Smith, CFO

 

with a copy to:

Duane Morris LLP

30 South 17th Street

Philadelphia, PA  19103

Attn:  Kathleen M. Shay, Esq.

 

and to Landlord:

 

Brandywine Operating Partnership, L.P.

555 East Lancaster Ave., Suite 100

Radnor, PA 19087

Attn: Jeff DeVuono



 

 

with a copy to:

 

Brandywine Realty Trust

555 East Lancaster Ave. Suite 100

Radnor, PA 19087

Attn: Brad A. Molotsky

 

 

23. BROKERS. Landlord and Tenant each represents and warrants to the other that
such party has had no dealings, negotiations or consultations with respect to
the Premises or this transaction with any broker or finder. Each party shall
indemnify, defend and hold the other harmless from and against all liability,
cost and expense, including attorney's fees and court costs, arising out of any
misrepresentation or breach of warranty under this Section.

24. LANDLORD'S LIABILITY. Landlord's obligations hereunder shall be binding upon
Landlord only for the period of time that Landlord is in ownership of the
Building; and, upon termination of that ownership, Tenant, except as to any
obligations which are then due and owing, shall look solely to Landlord's
successor in interest in the Building for the satisfaction of each and every
obligation of Landlord hereunder. Landlord shall have no personal liability
under any of the terms, conditions or covenants of this Lease and Tenant shall
look solely to the equity of Landlord in the Building for the satisfaction of
any claim, remedy or cause of action accruing to Tenant as a result of the
breach of any section of this Lease by Landlord. In addition to the foregoing,
no recourse shall be had for an obligation of Landlord hereunder, or for any
claim based thereon or otherwise in respect thereof, against any past, present
or future trustee, member, partner, shareholder, officer, director, partner,
agent or employee of Landlord, whether by virtue of any statute or rule of law,
or by the enforcement of any assessment or penalty or otherwise, all such other
liability being expressly waived and released by Tenant with respect to the
above-named individuals and entities. Except as provided in the following
sentence, under no circumstances shall Landlord be liable to Tenant for any
failure or refusal to grant its consent when consent is required hereunder.
Tenant shall not claim any money damages by way of setoff, counterclaim or
defense or otherwise, based on any claim that Landlord unreasonably withheld its
consent and Tenant’s sole and exclusive remedy shall be an action for specific
performance, injunction

15

 

--------------------------------------------------------------------------------

 

 

or declaratory judgment.

25. RELOCATION. Landlord, at its sole expense, on at least sixty (60) days’
prior written notice to Tenant, may require Tenant to move from the Premises to
another suite of substantially comparable size and decor in the Building or in
the Project; provided Landlord may not exercise its rights pursuant to this
Section 25 more than once during the Term.  In the event of any such relocation,
Landlord shall pay (a) all reasonable expenses of preparing and decorating the
new premises so that they will be substantially similar to the Premises, (b) all
expenses of moving Tenant’s furniture, furnishings, equipment, files and other
personal property (including Tenant’s data and communication wiring and cabling)
to the new premises, and (c) up to a maximum amount of $2,500.00 of Tenant’s
third-party, actual, and reasonable costs in notifying its clients of such
relocation and replacing Tenant’s existing inventory of letterhead and business
cards. Tenant shall execute any reasonable amendment evidencing the terms of the
relocation as Landlord may require in its reasonable discretion; provided (i) in
the event that the new premises contain more rentable square feet than the
Premises, neither Fixed Rent nor Tenant’s Share shall be increased, and (ii) in
the event that the new premises contain less rentable square feet than the
Premises, Fixed Rent and Tenant’s Share shall be reduced accordingly.  Any move
associated with Landlord’s relocation of Tenant shall be scheduled so that
packing, moving and unpacking is done between 6:00 p.m. Friday and 7:00 a.m.
Monday.  All elements of the relocation shall be planned so as to reasonably
minimize downtime and disruption to Tenant’s ongoing business operations.

26. MISCELLANEOUS PROVISIONS.  

(a) Successors. The respective rights and obligations provided in this Lease
shall bind and inure to the benefit of the parties hereto, their successors and
assigns; provided, however, that no rights shall inure to the benefit of any
successors or assigns of Tenant unless Landlord's written consent for the
transfer to such successor and/or assignee has first been obtained as provided
in Section 9 hereof (or unless such consent is not required, as set forth in
Section 9).

(b) Governing Law. This Lease shall be construed, governed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
principles relating to conflicts of law.

(c) Entire Agreement. This Lease, including the Exhibits and any Riders hereto,
supersedes any prior discussions, proposals, negotiations and discussions
between the parties and the Lease contains all the agreements, conditions,
understandings, representations and warranties made between the parties hereto
with respect to the subject matter hereof, and may not be modified orally or in
any manner other than by an agreement in writing signed by both parties hereto
or their respective successors in interest. Without in any way limiting the
generality of the foregoing, this Lease can only be extended pursuant to the
terms hereof, with the due exercise of an option (if any) contained herein
pursuant to a written agreement signed by both Landlord and Tenant specifically
extending the Term. No negotiations, correspondence by Landlord or offers to
extend the Term shall be deemed an extension of the termination date for any
period whatsoever.

(d) Counterparts; Electronic Transmittal. This Lease may be executed in any
number of counterparts, each of which when taken together shall be deemed to be
one and the same instrument. Upon Tenant’s receipt of two (2) executed original
counterparts of this Lease from Landlord, Tenant shall provide Landlord with one
(1), fully executed original of this Lease. The parties acknowledge and agree
that notwithstanding any law or presumption to the contrary, the exchange of
copies of this Lease and signature pages by electronic transmission shall
constitute effective execution and delivery of this Lease for all purposes, and
signatures of the parties hereto transmitted electronically shall be deemed to
be their original signature for all purposes.

(e) Time of the Essence.  TIME IS OF THE ESSENCE IN ALL PROVISIONS OF THIS
LEASE, INCLUDING ALL NOTICE PROVISIONS TO BE PERFORMED BY OR ON BEHALF OF
TENANT.  

(f) Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than any payment of Fixed Rent or Additional Rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated Fixed Rent or Additional Rent due and payable hereunder, nor shall
any endorsement or statement or any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction. Landlord

16

 

--------------------------------------------------------------------------------

 

 

may accept such check or payment without prejudice to Landlord’s right to
recover the balance of such Rent or pursue any other right or remedy provided
for in this Lease, at law or in equity.

(g) Intentionally Omitted.  

(h) Force Majeure. If by reason of strikes or other labor disputes, fire or
other casualty (or reasonable delays in adjustment of insurance), accidents,
orders or regulations of any federal, state, county or municipal authority, or
any other cause beyond Landlord’s reasonable control, Landlord is unable to
furnish or is delayed in furnishing any utility or service required to be
furnished by Landlord under the provisions of this Lease or is unable to perform
or make or is delayed in performing or making any installations, decorations,
repairs, alterations, additions or improvements, or is unable to fulfill or is
delayed in fulfilling any of Landlord’s other obligations under this Lease, no
such inability or delay shall constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of Fixed
Rent, or relieve Tenant from any of its obligations under this Lease, or impose
any liability upon Landlord or its agents, by reason of inconvenience or
annoyance to Tenant, or injury to or interruption of Tenant’s business, or
otherwise.

(i) Financial Statements. Unless (and only so long as) Tenant is a
publicly-traded company and Tenant’s financial information is readily available
to Landlord from time to time during the Term, at no cost or expense, Tenant
shall furnish to Landlord, Landlord’s Mortgagee, prospective Mortgagee or
purchaser reasonably requested financial information, from time to time;
provided that Landlord and Landlord’s Mortgagee, prospective Mortgagee or
purchaser agree to maintain such information as confidential.  Landlord shall
not make such request more than once during any twelve (12)-month period unless
an Event of Default has occurred under this Lease, or in the event of a sale,
financing or refinancing by Landlord of all or any portion of the Project.

(j) Authority. Tenant represents and warrants that (1) Tenant is duly organized,
validly existing and legally authorized to do business in the Commonwealth of
Pennsylvania, (2) the persons executing this Lease are duly authorized to
execute and deliver this Lease on behalf of Tenant, and (3) this Lease has been
executed under seal in accordance with the laws of the Commonwealth of
Pennsylvania. Landlord represents and warrants that (a) Landlord is legally
authorized to do business in the Commonwealth of Pennsylvania, (b) the persons
executing this Lease are duly authorized to execute and deliver this Lease on
behalf of Landlord, and (c) the Lease does not violate any other lease
agreements with respect to the Project or any other agreement by which Landlord
or the Project is bound

(k) NAICS NUMBER. Tenant represents and warrants that Tenant’s North American
Industry Classification System (“NAICS”) number under the North American
Industry Classification System as promulgated by the Executive Office of the
President, Office of Management and Budget is 541711.

(l) Press Releases; Confidentiality. Landlord shall have the right, without
further notice to Tenant, to include general information relating to the Lease,
including Tenant’s name, the Building and the square footage of the Premises in
press releases relating to Landlord’s and its affiliates’ leasing activity.
Information relating to rates set forth in the Lease will not be released
without Tenant’s prior written consent. Tenant shall not issue, nor permit any
broker, representative, or agent representing Tenant in connection with the
Lease to issue, any press release or other public disclosure regarding the Lease
or any of the terms contained in the Lease (or any amendments or modifications
thereto), without the prior written approval of Landlord. The parties
acknowledge that the transaction described in the Lease (and any amendments and
modifications thereto) and the terms thereof are of a confidential nature and
shall not be disclosed except to such party’s employees, attorneys, accountants,
consultants, advisors, affiliates, and actual and prospective purchasers,
lenders, investors, subtenants and assignees (collectively, “Permitted
Parties”), and except as, in the good faith judgment of Landlord or Tenant, may
be required to enable Landlord or Tenant to comply with its obligations under
law or under rules and regulations of the Securities and Exchange Commission.
Neither party may make any public disclosure of the specific terms of the Lease,
except as required by law or as otherwise provided in this paragraph. In
connection with the negotiation of the Lease and the preparation for the
consummation of the transactions contemplated hereby, each party acknowledges
that it will have had access to confidential information relating to the other
party. Each party shall treat such information and shall cause its Permitted
Parties to treat such confidential information as confidential, and shall
preserve the confidentiality thereof, and not duplicated or use such
information, except to Permitted Parties.

17

 

--------------------------------------------------------------------------------

 

 

(m) Consent to Jurisdiction; Attorneys’ Fees. Tenant hereby consents to the
exclusive jurisdiction of the state courts located in the county where the
Building is located and to the federal courts located in the Eastern District of
Pennsylvania. In connection with any litigation arising out of this Lease, the
prevailing party, Tenant or Landlord, shall be entitled to recover all costs
incurred, including reasonable attorneys’ fees.

27. OFAC/PATRIOT ACT COMPLIANCE. Each party hereto represents and warrants to
the other that such party is not a party with whom the other is prohibited from
doing business pursuant to the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury, including those parties
named on OFAC’s Specially Designated Nationals and Blocked Persons List. Each
party hereto is currently in compliance with, and shall at all times during the
Term remain in compliance with, the regulations of OFAC and any other
governmental requirement relating thereto. Each party hereto shall defend,
indemnify and hold harmless the other from and against any and all claims,
damages, losses, risks, liabilities and expenses (including reasonable
attorneys' fees and costs) incurred by the other to the extent arising from or
related to any breach of the foregoing certifications. The foregoing indemnity
obligations shall survive the expiration or earlier termination of this Lease.

 

{SIGNATURES ON NEXT PAGE}







18

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease, under Seal, the
day and year first above written.

 

 

 

 

 

 

 /s/ Daniel Palazzo 

 

 

 

 

 

 

 

 

 

 

 

/s/ Edward Smith

 

 

 

 

 

LANDLORD:

TENANT:

RADNOR CENTER ASSOCIATES

MARINUS PHARMACEUTICALS, INC.

By:Brandywine Radnor Center LLC, its general partner

 

 

 

 

 

 

 

By: /s/ Daniel Palazzo

By: /s/ Edward Smith

Name: Daniel Palazzo

Name: Edward Smith

Title: Vice President – Asset Manager

Title: Chief Financial Officer

 

 

The submission of this Lease for examination and negotiation does not constitute
an offer to lease, or a reservation of, or an option for, the Premises. This
Lease shall not become effective unless and until executed and delivered by both
Landlord and Tenant. Any modifications made to this Lease after Landlord’s
execution shall not be effective unless and until Landlord has initialed such
modifications. Landlord’s execution and delivery of this Lease shall constitute
an offer to Tenant to lease the Premises on the condition that Tenant executes
and delivers to Landlord one (1) fully executed original of this Lease on or
before unless a later date is accepted by Landlord, which acceptance shall be
evidenced by Landlord’s initialing here: _________ (“Tenant’s Execution
Deadline”).

 

If Landlord does not receive one (1) fully executed original of this Lease on or
before Tenant’s Execution Deadline, then Landlord’s offer to lease the Premises
to Tenant shall be deemed rescinded.

 

 

 



19

 

--------------------------------------------------------------------------------

 

 

EXHIBIT "A"

SPACE PLAN

 



20

 

--------------------------------------------------------------------------------

 

 

EXHIBIT "B"

FORM OF COLT

Picture 2 [mrns20151228ex10174e69b002.jpg]



21

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

OFFICE CLEANING SPECIFICATIONS

 

DAILY

·



Empty Trash and Recycle

·



Remove Spots/Spills from Carpet

·



Remove Visible Debris/Litter from Carpet

·



Spot Clean Desks and Tables

·



Straighten Chair – Furniture

·



Turn Off Lights

WEEKLY

·



Dust Desks and Computer Monitors

·



Vacuum Carpet

·



Clean Wastebaskets

·



Clean Light Fixtures and Vents

·



Clean Telephones

·



Clean Walls, Switch Plates and Baseboards

·



Dust File Cabinets, Partitions and Bookshelves

·



Clean Chairs

·



Clean Doors

·



Clean Tables

·



Dust Pictures and Surfaces Over 5’

·



Dust Window Sills, Ledges and Radiators

·



Spot Clean Side Light Glass

 

RESTROOM CLEANING SPECIFICATIONS

DAILY

·



Sinks

·



Floors

·



Counters

·



Trash Receptacle

·



Toilet/Urinals

·



Dispensers

·



Door

·



Spot Clean Walls

·



Spot Clean Partitions



WEEKLY

·



Dust Lights

22

 

--------------------------------------------------------------------------------

 

 

·



Dust Surfaces Over 5’

·



Ceiling Vents

·



Clean Walls

·



Clean Partitions

 

 

FLOOR CARE SPECIFICATIONS

DAILY

·



Spot Clean Carpet

 

WEEKLY

·



Burnish Polished Surfaces

 

MONTHLY

·



Machine Scrub Restroom Floors

·



Scrub and Recoat Copy Room Floors

·



Scrub and Recoat Kitchenette Floors

 

ONCE EVERY FOUR MONTHS

·



Shampoo Conference Room Carpets 

YEARLY

·



At Tenant’s request, shampoo of non-conference room carpets

·



Strip and Refinish all vinyl tile

 

 

THESE SPECIFICATIONS ARE SUBJECT TO CHANGE WITHOUT NOTICE.

THE COST FOR ANY CLEANING OVER AND ABOVE THE STANDARD CLEANING SPECIFICATIONS IS
TO BE BORNE BY TENANT.



23

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

 

Rules and Regulations



24

 

--------------------------------------------------------------------------------